Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 1 of 79




        EXHIBIT 2
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 2 of 79




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                    CASE NO. 1:21-cv-21044-JLK


   RYDER TRUCK RENTAL, INC.,

           Plaintiff,

   v.

   CHANJE ENERGY, INC. and
   FDG ELECTRIC VEHICLES
   LIMITED,

           Defendants.

   _____________________________________/

   DECLARATION OF RYDER TRUCK RENTAL, INC. IN SUPPORT OF MOTION FOR
           DEFAULT JUDGMENT AGAINST CHANJE ENERGY, INC.

           I, Isabel M. Marini, pursuant to 28 U.S.C. § 1746 and Section 92.525, Fla. Stat., declare

   under penalty of perjury that the following is true and correct:

           1.      I am over the age of eighteen (18) and make this declaration in support of Ryder

   J`cQY HS\bOZ( @\Q*la D]bW]\ T]` ;STOcZb AcRU[S\b OUOW\ab ;STS\RO\b :VO\XS <\S`Ug( @\Q*

   &j:VO\XSk'* Jhe facts in this declaration are based on my own personal knowledge and if called

   as a witness I could, and would, testify competently thereto.

           2.      I serve as the Chief Financial Officer for Ryder J`cQY `S\bOZ( @\Q* &jHgRS`k'.

           3.      As part of my job duties, I am familiar with HgRS`la PcaW\Saa `SZObW]\aVW^ eWbV

   :VO\XS O\R :VO\XSla TOWZc`S b] TcZTWZZ \c[S`]ca ]PZWUObW]\a a^O\\W\U [cZbW^ZS OU`SS[S\ba PSbeSS\

   the parties.

           4.      On March 17, 2017, Ryder and Chanje entered into a Vehicle Service and Parts
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 3 of 79




   ;Wab`WPcbW]\ 8U`SS[S\b &bVS jLSVWQZS 8U`SS[S\bk'( ObbOQVSR VS`Sb] Oa <fVWPWb 8*

          5.      Through the Vehicle Agreement, Ryder and Chanje contracted to exchange

   services and payment, and bVS 8U`SS[S\b RSbOWZa HgRS`la :VO\XS-related services and operations,

   including parts distribution services, repair services, authorized uses of new Chanje vehicles

   purchased from Chanje, sales facilitation services, use of trademarks, and additional terms and

   conditions. See Ex. A at 1.

          A.      The Overpayment of the 2017 Purchase Order

          6.      The first Purchase Order connected to the Vehicle Agreement was dated June 26,

   2017. See Gc`QVOaS F`RS` &Ac\S .2( .,-3( `STS``SR b] VS`SW\ Oa bVS j.,-3 Gc`QVOaS F`RS`k'(

   attached hereto as Exhibit B.

          7.      Via the 2017 Purchase Order, Ryder agreed to purchase a total of 125 vehicles from

   Chanje.

          8.      Specifically, the 2017 Purchase Order required Ryder to pay Chanje an initial

   RS^]aWb ]T %/1(,,, ^S` dSVWQZS &bVS jW\WbWOZ RS^]aWbk' c^]\ SfSQcbW]\ ]T bVS Gc`QVOaS F`RS` O\R O

   `S[OW\W\U POZO\QS ]T %-,(,,, ^S` dSVWQZS c^]\ RSZWdS`g &bVS j`S[OW\W\U POZO\QS ^Og[S\bk'. See

   Ex. B at 1.

          9.      On June 26, 2017, Ryder made an initial deposit in the amount of $4,375,000 for

   all 125 Chanje vehicles ordered in the Purchase Order. This amount included the $35,000 initial

   deposit per vehicle, as described in the Purchase Order. See id.

          10.     By December 2017, only 22 Chanje vehicles had been delivered. Pursuant to the

   Purchase Order, Ryder was required to remit the remaining $10,000 balance payment for those 22

   vehicles.

          11.     On December 7, 2017, Ryder made a payment to Chanje for the 22 vehicles that




                                                   2
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 4 of 79




   had been delivered, but did so in the mistaken amount of $45,000 per vehicle (the entire cost of

   the vehicle), rather than the remaining balance due of $10,000 per vehicle for the 22 vehicles

   actually delivered, as set out in the Purchase Order.

          12.     This mistake resulted in an overpayment of $35,000 per vehicle for the 22 vehicles

   that had been delivered, amounting in a total overpayment of $770,000 &bVS jFdS`^Og[S\b

   8[]c\bk'* :VO\XS acknowledged the mistake and overpayment and agreed to return the excess

   but deposited the funds and has not returned the overpayment.

          13.     Chanje has not delivered the remaining 100 vehicles ordered and for which Ryder

   paid the $35,000 deposit for each.

          14.     At all times, Chanje acknowledged that the Overpayment Amount demanded by

   Ryder was an overpayment for the 22 vehicles, and must be reimbursed.

          B.      Failure to Deliver the Remaining 100 Vehicles on the 2017 Purchase Order And
                  Refund for the Initial Deposit for Those 100 Vehicles

          15.     After the delivery of the 22 vehicles, for which Ryder overpaid, Chanje only

   delivered 3 more vehicles.

          16.     That is, out of the 125 vehicles that Ryder ordered and paid a deposit for according

   to the Purchase Order, Ryder only received 25 out of the 125 vehicles it submitted a deposit for in

   the 2017 Purchase Order; 100 vehicles have not been delivered.

          17.     Chanje advised that it could not meet its obligation to deliver the remaining 100

   vehicles that Ryder paid a deposit for.

          18.     =]ZZ]eW\U :VO\XSla failure to perform, Ryder terminated the 2017 Purchase Order

   with respect to the remaining 100 vehicles that had not been delivered.

          19.     However, because Ryder had already paid the initial deposit of $35,000/vehicle,

   totaling $4,375,000 for all 125 of the vehicles ordered, Chanje agreed that the deposit for the 100



                                                    3
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 5 of 79




   undelivered vehicles should have been returned to Ryder.

          20.     The deposit for those 100 undelivered vehicles was $3,500,000. Therefore, Ryder

   is entitled to a full refund of $3,500,000 for bVS -,, c\RSZWdS`SR dSVWQZSa &bVS j%/*1D JS`[W\ObW]\

   HSW[Pc`aS[S\b 8[]c\bk'*

          21.     Ryder has repeatedly demanded the return of the $3.5M Termination

   Reimbursement Amount, and Chanje has acknowledged the necessity of that reimbursement

   through e-mails and phone conversations, but has not refunded Ryder.

          C.      Two Promissory Notes and an Accompanying Side Letter Have Been Breached

          22.     @\ `SQ]U\WbW]\ ]T :VO\XSla indebtedness to Ryder of approximately $4,270,000 (the

   $770,000 Overpayment Amount and $3.5M Termination Reimbursement Amount), Chanje entered

   into two promissory notes.

          i.      The Overpayment Promissory Note (Note #1)

          23.     On February 28, 2019, Chanje executed a Promissory Note unconditionally

   promising to pay Ryder the principal amount of $770,000. See Promissory Note (Feb. 28, 2019),

   ObbOQVSR VS`Sb] Oa <fVWPWb : &bVS jFdS`^Og[S\b G`][Waa]`g E]bSk'*

          24.     Since then, Chanje has paid $500,000 towards the Overpayment Promissory Note,

   leaving Chanje with an outstanding balance of $270,000 on the $770,000 note.

          25.     Chanje has made no more payments that were due and missed the last payment date

   on the Overpayment Promissory Note.

          ii.     The $3.5M Promissory Note (Note #2) and Side Letter Agreement

          26.     Subsequently, on November 13, 2019, Chanje executed a second Promissory Note

   unconditionally promising to pay Ryder the principal amount of $3,500,000 for the return of the

   remainder of the deposit (the $3.5M Termination Reimbursement Amount), as a result of vehicles




                                                   4
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 6 of 79




   not being delivered under the Agreement. See Promissory Note (Nov. 13, 2019), attached hereto

   as Exhibit D &bVS j%/*1D G`][Waa]`g E]bS(k O\R b]USbVS` eWbV bVS FdS`^Og[S\b G`][Waa]`g E]be,

   bVS jJe] G`][Waa]`g E]bSak'*

          27.     Chanje has not paid anything towards the $3.5M Promissory Note and has not

   satisfied its obligations under the Vehicle Service and Parts Distribution Agreement.

          28.     In conjunction with the $3.5M Promissory Note, Chanje signed a contemporaneous

   Side Letter Agreement, which imposed the conditions of payment for the Note. See Side Letter

   Agreement to $3.5 Million Promissory Note (Nov. 13, 2019), attached hereto as Exhibit E (the

   jIWRS CSbbS` 8U`SS[S\bk'*

          29.     The Side Letter Agreement specifically incorporated each of the agreements

   between the parties up until that time, including the Vehicle Agreement, the 2017 Purchase Order,

   and the $3.5M Promissory Note. See id.

          30.     The Side Letter Agreement also served as the termination of the 2017 Purchase

   Order for the remaining 100 vehicles that were not delivered. See id.

          31.     In the Side Letter Agreement, the parties agreed that Ryder is entitled to a full refund

   of $3,500,000, and further agreed that the refund should be made in the form of a credit deducted

   from the purchase price of vehicles ordered in a separate purchase order involving leases to FedEx

   (note that the FedEx purchase order was for the purchase of 900 vehicles that would be leased by

   FedEx).1

          32.     The Side Letter Agreement stated that in the event that Chanje failed to deliver at

   ZSOab 3,, dSVWQZSa c\RS` bVS =SR<f ^c`QVOaS ]`RS` Pg ;SQS[PS` -( .,.,( bVS\ HgRS` jaVOZZ PS

   entitled to declare the balance of the principal amount under the Promissory Note (less any Vehicle



   1
          The FedEx purchase order was entered into in November 2018.


                                                     5
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 7 of 79




   :`SRWba' Oa W[[SRWObSZg RcS O\R ^OgOPZS*k Id.

          33.       Chanje did not meet its obligations and deliver the 700 vehicles under the FedEx

   purchase order, therefore the $3.5M Purchase Order became immediately due and recoverable.

          34.       Chanje has accordingly breached its obligations under the Side Letter Agreement

   and $3.5M Promissory Note, and are in default under that Note.

          35.       Chanje has failed to pay the principal amounts of the Two Promissory Notes upon

   their coming due.

          36.       Ryder has demanded payment and has attempted to collect the outstanding principal

   balance from Chanje in the amount of $3,770,000. Chanje has acknowledged its debt to Ryder but

   has not paid these amounts.

          37.       Chanje even committed to pay some of the outstanding balance by the end of

   January 2021, but that promise was not fulfilled either.

          D.        Sum Certain Due Upon Default Judgment Against Chanje

          38.       Chanje owes $270,000 on the Overpayment Promissory Note and $3,500,000 on the

   $3.5M Promissory Note, totaling a sum certain indebtedness of $3,770,000 in damages.

          39.       In addition to the foregoing damages, Ryder also incurred a filing fee cost of $402

   to file its Complaint. See jGOg*U]d GOg[S\b :]\TW`[ObW]\6 =CFH@;8 IFKJ?<HE ;@IJH@:J

   :FKHJ(k ObbOQVSR VS`Sb] Oa <fVWPWb =*

          40.       The total amount due upon default judgment against Chanje is the sum certain of

   $3,770,402.00.

          41.       I declare under penalty of perjury that the foregoing is true and correct.




                                                      6
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 8 of 79




         Executed on July 2, 2021
                                                   /fand N/lane
                                                   $/()*, &6 &(.+-+ 9%0, 37 3132 24815 #"':
                                             By:    _________________________
                                                   ISABEL M. MARINI
                                                   CHIEF FINANCIAL OFFICER,
                                                   RYDER TRUCK RENTAL, INC.




                                         7
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 9 of 79




                      EXHIBIT A
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 10 of 79




          VEHICLE SERVICE AND PARTS DISTRIBUTION AGREEMENT
            This Vehicle Service and Parts Distribution Agreement ("Agreement") is made and
    entered into as of March 17, 2017 ("Effective Date") by and between Ryder Truck Rental, Inc.,
    a Florida corporation with an address of 11690 NW 105th Street, Miami, Florida 33178
    ("Ryder"), and Chanje Energy, Inc., a Delaware Corporation with an address of 1025 Rollins
    Road, Burlingame, California 94010 ("Chanie"). In this Agreement, each of Ryder and Chanje
    may be individually referred to as a "Party" or collectively as the "Parties."

                                                    Recitals

         A. Chanje manufactures, sells, and distributes electric vehicles together with the parts,
            accessories, and components for such vehicles.

         B. Ryder leases trucks and other commercial vehicles to third parties; provides vehicle
            maintenance, and repair services to fleets of trucks and other commercial vehicles
            through its network of vehicle maintenance and repair service centers; and distributes
            vehicle parts through its parts distribution network.

         C. Through this Agreement, (a) Chanje will sell to Ryder Chanje Vehicles for lease or rental
            by Ryder; (b) Ryder will assist Chanje in the facilitation of the sale or lease of Chanje
            Vehicles by Chanje to third parties; (c) Chanje will sell Chanje Vehicle Parts to Ryder
            and Ryder will inventory and distribute Chanje Vehicle Parts for use in Chanje Vehicles;
            and (d) Ryder will perform Repair Services on Chanje Vehicles.

         D. The Parties agree that this Agreement does not establish a franchise relationship of any
            kind between the Parties. This conclusion constitutes an essential and mutual
            understanding of each of the Parties in entering into this Agreement.

         E. This Agreement does not constitute the appointment of Ryder as an authorized dealer,
            reseller or distributor of new Chanje motor vehicles.

                                                 Terms of Agreement

    1.       Definitions.

             1.1      "Change of Control" means (a) any person or group of persons within the
                      meaning of Section 13(d)(3) of the Securities Act of 1934 becomes the beneficial
                      owner, directly or indirectly, of 51% or more of the outstanding equity interests of
                      a Party; (b) the current equity holders of a Party shall cease to own or control, of
                      record and beneficially, at least a majority of the outstanding equity interests of
                      the Party; (c) the current equity holders of the parent company of a Party shall
                      cease to own at least a majority of the outstanding equity interests of such
                      company including as a result of merger, consolidation or similar transaction;


    CHANJE - RYDER AGREEMENT — 1

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 11 of 79




                      (d) any merger, consolidation or similar transaction involving a Party (other than
                      a reincorporation merger solely to change the jurisdiction of the formation or
                      incorporation or a merger or consolidation with an affiliate or the Party) where the
                      Party is not the surviving entity; or (e) any sale of all or substantially all of the
                      assets of a Party.

             1.2      "Chanje IP" means all IP owned by or licensed to Chanje by third parties as of
                      the Effective Date or at any time during the Term.

             1.3      "Chanje Service IP" has the meaning set forth in Section 5.6.(b).

             1.4      "Chanje Trademarks" refers to all trademarks, service marks, logos, and other
                      source indicators owned by or licensed to Chanje as of the Effective Date or at
                      any time during the Term for use in connection with the Chanje Vehicles, the
                      Chanje Vehicle Parts, and any products or services offered in connection
                      therewith by Chanje or its affiliates and its and their licensees (other than Ryder).
                      The Parties understand that Chanje may transition its branding to different
                      trademarks than those currently in use and any such future branding will be
                      viewed as part of Chanje's Trademark.

             1.5      "Chanje Vehicles" means those new vehicles listed on Exhibit A attached to this
                      Agreement. Exhibit A may be modified from time to time upon written
                      agreement of the Parties.

             1.6      "Chanje Vehicle Parts" means all Proprietary Parts (defined below) for the
                      Chanje Vehicles.

             1.7      "Confidential Information" shall mean all financial (including non-public
                      pricing information), business, marketing, drawings, specifications, scientific,
                      technical, economic or engineering information, prototypes, know-how, computer
                      software (source and object code), and inventions, regardless of how that
                      information is received, accessed or viewed by the Party receiving such
                      Confidential Information, that are trade secrets, including all originals, copies,
                      analyses and summaries prepared by either Party in any form, which is disclosed
                      by either Party to the other in relation to this Agreement, and is either
                      (a) disclosed in writing and marked as confidential at the time of disclosure, or
                      (b) disclosed in any manner such that a reasonable person would understand the
                      confidential or proprietary nature of the information. For the sake of clarity, the
                      identity of customers or pricing of Chanje Vehicles (defined above) or Chanje
                      Vehicle Parts (defined above) is not Confidential Information, but Chanje will
                      not, except as required by law or as authorized by Ryder, provide the identity of
                      Ryder customers or Ryder non-public pricing to third parties.

             1.8      "Delivery Date" means the date the Chanje Vehicle is delivered from Chanje's
                      U.S. facility, currently 1025 Rollins Road, Burlingame, CA 94010, to the address
                      set forth in the purchase order.

    CHANJE - RYDER AGREEMENT -- 2

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 12 of 79




             1.9      "Exclusive Accounts" means those customers that may be designated from time
                      to time by Chanje as its exclusive accounts for sale or leasing of Chanje Vehicles
                      with the agreement of Ryder or if they meet the criteria set forth in (a) below.

                      (a)       The list of Exclusive Accounts will be maintained as Exhibit D to this
                                Agreement. It is the intention of the Parties that all leads shall be
                                channeled through Ryder. However, Chanje may designate any customer
                                an Exclusive Account at any time if the customer meets the following
                                criteria: the potential customer independently initiates contact with Chanje
                                without Chanje's direct solicitation and wishes to consummate one or
                                more transactions directly through Chanje and not through Ryder and
                                Chanje wishes to designate that customer as an Exclusive Account. Once
                                the preceding criteria are satisfied, Chanje shall notify Ryder of Chanje's
                                decision to add the customer as an Exclusive Account. Notwithstanding
                                the foregoing, no Exclusive Account may be added within one hundred
                                eighty (180) days after the Effective Date of this Agreement.

                      (b)       Except as set forth above, Chanje may transact with any customer for
                                which notice has been given to Ryder as provided under Section 1.8(a) for
                                the customer's addition as an Exclusive Account, but any order or direct
                                purchase with Chanje that is accepted or signed by Chanje with any Ryder
                                customer within one hundred eighty (180) days of the notice to Ryder as
                                required under Section I.8(a) will be commissionable to Ryder in
                                accordance with the Parties' agreed commission structure then in effect.
                                Chanje will not proceed with such a transaction prior to giving notice to
                                Ryder.

             I.10     "Exclusivity Period" means the earlier of (a) the first 50,000 Chanje Vehicles
                      delivered to anyone in the U.S. market or (b) five (5) years from Agreement
                      execution date, unless this Agreement is earlier terminated.

             1.11     "Introductory Period" means the earlier of (a) the first 2,000 Chanje Vehicles
                      delivered into the U.S. market or (b) two (2) years from Agreement execution
                      date, unless this Agreement is earlier terminated. The purpose of the Introductory
                      Period is to, among other things, (a) develop and assess U.S. market demand for
                      Chanje products, (b) develop appropriate Performance Standards (as defined in
                      Section 5.4), (c) establish standard times for Repair Services, and (d) develop an
                      appropriate parts management and inventory system at Chanje and Ryder.

             1.12     "IP" means all forms of intellectual property rights, including Patents,
                      trademarks, service marks, trade names, copyrights, software, and trade secrets,
                      including technical and diagnostic information, data, know-how, and any other
                      information subject to trade secret protection.

             1.13     "Material Adverse Effect" means any event, occurrence, fact, condition or
                      change that is, or could reasonably be expected to become, individually or in the

    CHANJE - RYDER AGREEMENT — 3

    90090030.10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 13 of 79




                      aggregate, materially adverse to (a) the business, prospects, results of operations,
                      condition (financial, reputational or otherwise) or assets of Chanje, its parent or
                      their successors or affiliates, (b) the ability for Chanje to manufacture and
                      distribute the Chanje Vehicle effectively throughout the Territory or compete in
                      the marketplace or (c) the ability of Chanje to consummate the transactions
                      contemplated hereby on a timely basis.

             1.14     "Parts Distribution Services" means Ryder's authorized marketing and
                      distribution of Chanje Vehicle Parts sourced by Ryder from Chanje or its designee
                      as described in Exhibit B, which is attached to this Agreement and incorporated
                      herein by reference.

             1.15     "Patents" means any patents and patent applications, together with renewals,
                      divisions, continuations or continuations-in-part of any such patents and
                      applications, and all patents issuing thereon, and any and all reissues,
                      reexaminations, extensions, divisions, renewals of or to any of the foregoing, and
                      any international counterparts of any of the foregoing.

             1.16     "Proprietary Parts" means parts and supplies for Chanje Vehicles that are
                      manufactured by or for, or sourced by, Chanje or any of its affiliates. However,
                      Proprietary Parts do not include parts such as brake pads, tires or wiper blades, or
                      any "generic" consumable part identified by agreement of the Parties as not being
                      included as a Proprietary Part. Chanje will provide Ryder with a list of parts and
                      supplies as well as associated costs that are Proprietary Parts after consultation
                      with Ryder no later than April 1, 2017. Only Chanje-approved Proprietary Parts
                      may be used by Ryder for warranty Repair Services unless otherwise agreed to by
                      the Parties.

             1.17     "Repair Services" means the maintenance and repair of the Chanje Vehicles and
                      Chanje Vehicle Parts, including, but not limited to, warranty maintenance and
                      repair, recall services, emergency break down services, delivery inspections,
                      vehicle modifications, and other after-sales services performed by Ryder pursuant
                      to Exhibit C which is attached to this Agreement and incorporated herein by
                      reference.

             1.18     "Ryder IP" means Ryder IP owned by or licensed to Ryder by third parties as of
                      the Effective Date or at any time during the Term.

             1.19     "Ryder Service IP" has the meaning set forth in Section 5.6(d).

             1.20     "Sales Facilitation Services" means the services performed by Ryder to promote
                      the market acceptance of Chanje Vehicles and to facilitate the direct sale or lease
                      of such vehicles by Chanje to customers as permitted under this Agreement.




    CHANJE - RYDER AGREEMENT -- 4

    90090030 10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 14 of 79




            1.21     "Self-Service Account" means a customer that is authorized by Chanje under the
                     terms of this Agreement to perform certain Repair Services on some or all of the
                     customer's fleet of Chanje Vehicles.

            1.22     "Services" means the Repair Service, Parts Distribution Services and Sales
                     Facilitation Services performed by Ryder pursuant to this Agreement.

            1.23     "Service IP" has the meaning set forth in Section 5.6.

            1.24     "Term" means the term of this Agreement as provided in Section 6.1.

            1.25     "Territory" means the 50 states of the United States of America.

            1.26     "Warranty Period" means the applicable warranty period for each component as
                     set forth in Exhibit F.

    2.       Ryder's Chanje-Related Services and Operations.

            2.1      Parts Distribution Services. During the Exclusivity Period, Ryder will serve as
                     the sole and exclusive distributor of Chanje Vehicle Parts in the Territory and
                     Chanje will not, directly or indirectly, authorize any person or entity other than
                     Ryder to perform Parts Distribution Services in the Territory.

            2.2       Repair Services.

                     (a)       During the Exclusivity Period, Ryder will serve as the sole and exclusive
                               provider of Repair Services in the Territory. Chanje will not, directly or
                               indirectly, authorize any person or entity other than Ryder to perform the
                               Repair Services in the Territory. Prior to the expiration of the
                               Introductory Period, no Self-Service Accounts will be permitted to
                               perform any Repair Services.

                     (b)       Notwithstanding the foregoing, after the Introductory Period, in its sole
                               discretion, Chanje may authorize Self-Service Accounts to perform Repair
                               Services on Chanje Vehicles operated by the Self-Service Account.
                               However, only customers with substantial in-house technical capabilities
                               will be authorized by Chanje as Self-Service Accounts to perform "Major
                               Repairs" on their Chanje Vehicles. The services constituting Major
                               Repairs include any repairs or maintenance on the electric drivetrain or the
                               battery system and any other repairs jointly agreed to by the Parties.

            2.3       Ryder's Authorized Uses of New Chanje Vehicles Purchased from Chanie.

                      (a)      Rental of Chanie Vehicles from Ryder's Rental Fleet. Ryder may
                               purchase new Chanje Vehicles for inclusion in Ryder's rental fleet for
                               rental to Ryder's customers. In such transactions, Ryder will retain title to
                               the Chanje Vehicle.

    CHANJE - RYDER AGREEMENT -- 5

    90090030 100059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 15 of 79




                      (b)       Turnkey Leasing. Ryder may purchase new Chanje Vehicles to lease to
                                customers under a leasing arrangement that includes maintenance terms as
                                determined in Ryder's sole discretion. Ryder hereby warrants and
                                represents that for any Chanje Vehicle sold to Ryder where Ryder leases
                                such Chanje Vehicle to a third party, no such lease will be considered to
                                be, or result in, a transaction that would establish Ryder as a motor vehicle
                                dealer or distributor.

                      (c)       Should Ryder become aware that it has engaged in a transaction which
                                would entitle or cause Ryder to be covered by any state motor vehicle or
                                other franchise law, Ryder will refrain from continuing such conduct in
                                the affected state or states.

                      (d)       Ryder's Purchases of Chanje Vehicles. The terms governing Ryder's
                                purchase of new Chanje Vehicles for authorized rental or lease as
                                described above are set out in Exhibit E, which is attached to this
                                Agreement and incorporated herein by reference.

             2.4      Sales Facilitation Services.

                      (a)       Ryder will actively assist Chanje in promoting the market acceptance of
                                Chanje Vehicles and, under appropriate circumstances, will facilitate
                                potential purchases or financed leases of such vehicles directly between
                                customers and Chanje (or Chanje's designated financing entities). During
                                the Exclusivity Period, and subject to the terms of this Agreement and the
                                exception noted in the following paragraph within this Section 2.4, Chanje
                                will not appoint any third-party sales facilitator, agent, dealer, distributor
                                or broker other than Ryder. Ryder is not authorized to act or hold itself
                                out as an agent of Chanje regarding any potential sale or lease of a Chanje
                                Vehicle by Chanje to a customer, and Ryder is not authorized to bind
                                Chanje to any sales or lease agreement with a customer. Ryder may
                                identify itself as a facilitator or broker of any potential sale or lease of a
                                Chanje Vehicle by Chanje (or its designee) to a customer.

                      (b)       Chanje is currently in discussion with REV Group concerning a potential
                                relationship involving the assembly, development and distribution of non-
                                package commercial cargo transport vehicles (shuttles, cab chassis, transit
                                and school buses) for the U.S. market. Chanje is free to enter into such a
                                relationship with REV Group for the U.S. market notwithstanding
                                anything to the contrary in this Agreement. Nothing in this paragraph (b)
                                limits the rights granted to Ryder under this Agreement.

                      (c)       Chanje represents that during the Exclusivity Period it will not enter into a
                                franchise arrangement or relationship with any OEM or other service
                                provider that will be providing the same or substantially similar Services


    CHANJE - RYDER AGREEMENT -- 6

    90090030.10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 16 of 79




                                as those covered under this Agreement that will entitle or cause Chanje to
                                be covered under any state motor vehicle or other franchise law.

    3.       Use of Trademarks.

             3.1      Ryder only may use the Chanje Trademarks to fairly and accurately describe the
                      Chanje products and related Services offered by Ryder. Ryder may, for example,
                      advise the public that it is an "Authorized Chanje Service Center" or an
                      "Authorized Chanje Parts Distributor." Ryder is not authorized to use any of the
                      Chanje Trademarks other than in a nominative manner.

             3.2      Ryder will not alter or remove any Chanje Trademark from any Chanje products,
                      manuals or marketing materials, and will not alter or remove any Chanje identity
                      plates, numbers, marks or operating instruction labels from any Chanje products,
                      without Chanje's prior written consent.

             3.3      Ryder will not label, identify or mark Chanje products or packaging with any
                      Ryder or third-party trademark. However, Ryder is free to label Chanje products
                      or packaging with barcodes or other Ryder inventory management labels and
                      parts numbers so long as any such labeling does not obscure any Chanje
                      Trademark or product identification number or barcode.

             3.4      All goodwill associated with the Chanje Trademarks, now or hereafter acquired
                      by Ryder, belongs exclusively to Chanje, and Ryder will not assert otherwise.
                      Ryder hereby assigns to Chanje any and all rights that Ryder may acquire in any
                      Chanje Trademark and associated goodwill.

             3.5      Ryder will not register or maintain, directly or indirectly, any Internet domain
                      name that utilizes any Chanje Trademark.

             3.6      Relationship of the Parties. Notwithstanding anything to the contrary herein, the
                      Parties acknowledge and agree that the relationship created by this Agreement is
                      one of independent contractors and nothing in this Agreement shall: (a) give
                      either Party the power to direct and control the day-to-day activities of the other
                      Party; (b) deem the Parties to be acting as employer/employee,
                      franchisor/franchisee, partners, joint venturers, co-owners, or other participants in
                      a joint undertaking; and (c) permit either Party to create or assume any obligation
                      on behalf of the other Party, except as otherwise expressly set forth in this
                      Agreement.

             3.7      Demand Creation. It is the goal of the Parties to create demand for the Chanje
                      commercial electric vehicles. It is understood that both Parties will make
                      investments to create this demand. The Parties intend to embark on a national
                      campaign to jointly promote Chanje electric vehicles. This could include joint
                      marketing, promotional materials, fleet visits, and cooperative efforts at trade



    CHANJE - RYDER AGREEMENT — 7

    90090030.10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 17 of 79




                      shows. The Parties agree to cooperate in such efforts on a commercially
                      reasonable efforts basis as jointly agreed upon by the Parties.

             3.8       Sales Launch. Chanje and Ryder will determine jointly, on a commercially
                       reasonable basis, which markets to enter based on the capabilities of the Parties.
                       The Services will be launched jointly on a coordinated basis market by market.

    4.       Warranty on Chanje Vehicles, Chanje Vehicle Parts.

             4.1      Chanje shall warrant the Chanje Vehicles and Chanje Vehicle Parts to Ryder and
                      customers. The warranty that Chanje anticipates offering is substantially in the
                      form set out in Exhibit F, but the Parties understand that this warranty has not yet
                      been finalized by Chanje and its supplier and is subject to adjustment from time to
                      time by Chanje, in good faith, based on market demands. Ryder does not assume
                      any obligation or liability in connection with any breach of warranty by Chanje
                      applicable to the Chanje Vehicle Parts or Chanje Vehicles. Every Ryder
                      transaction document with a customer for the authorized lease or rental of a
                      Chanje Vehicle or for the sale of a Chanje Vehicle Part shall contain the following
                      disclaimer printed in capital letters:

                      IN THE EVENT THE CHANJE VEHICLE OR CHANJE VEHICLE PARTS
                      ARE SUBJECT TO A CHANJE WARRANTY, RYDER EXPRESSLY
                      DISCLAIMS ALL WARRANTIES, EXPRESS AND IMPLIED (INCLUDING
                      ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
                      PARTICULAR PURPOSE), ON THE CHANJE VEHICLE OR CHANJE
                      VEHICLE PARTS. FURTHER, RYDER NEITHER MAKES NOR
                      AUTHORIZES ANY OTHER PERSON TO MAKE ON RYDER'S BEHALF
                      ANY WARRANTY IN CONJUNCTION WITH THE SALE OF THE CHANJE
                      VEHICLE OR CHANJE VEHICLE PART. AS TO ANY MANUFACTURER'S
                      WARRANTY EXTENDED TO THE END USER BY CHANJE, RYDER
                      SPECIFICALLY DISCLAIMS ANY LIABILITY THEREUNDER, SUCH
                      MANUFACTURER'S WARRANTY BEING BETWEEN THE END USER
                      AND CHANJE ONLY.

                      In order to ensure Chanje meets its warranty reimbursement obligations, Chanje
                      will provide a warranty/performance bond in favor of Ryder. As an alternative to
                      a warranty/performance bond, Ryder may allow Chanje to provide a letter of
                      credit or cash escrow deposit in Ryder's favor, upon the terms determined by
                      Ryder in its sole discretion. Prior to the earlier of (a) the first 1,000 Chanje
                      Vehicles delivered into the U.S. market or (b) one (I) year from the Agreement
                      execution date Chanje and Ryder shall evaluate the service and warranty
                      performance requirements of the Chanje Vehicles and jointly determine the
                      expected warranty reimbursement obligations over the Warranty Period. If Ryder
                      determines that a warranty performance bond is required, the
                      warranty/performance bond shall be in an amount based on the projected warranty
                      expense over the Warranty Period and will be calculated based on industry

    CHANJE - RYDER AGREEMENT -- 8

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 18 of 79




                      standards and the estimated cost of the warranty repairs of the Chanje Vehicles
                      during the Warranty Period. As an example, the industry benchmark for
                      obtaining a surety bond to guarantee maintenance and/or warranty obligations is
                      10-50% of the total warranty contract value. The percentage typically depends on
                      whether the bond is meant to cover defective design, poor or substandard
                      workmanship (i.e., warranty obligations) or maintenance requirements of the
                      underlying asset. The bond amount will be adjusted annually as mutually agreed
                      between the Parties based on the vehicle fleet covered by warranty provisions
                      sold, leased or distributed pursuant to this Agreement and actual warranty costs
                      incurred. The Parties agree to review and discuss the potential adjustment
                      (including the potential cancellation) of the warranty/performance bond once
                      Chanje has proven to have a record of product performance in the market.

    5.       Services.

             5.1       Farts DistributionServices. Ryder will perform the Parts Distribution Services as
                      set forth in Exhibit B.

             5.2      Repair Services. Ryder will perform the Repair Services as set forth in Exhibit C.
                      Notwithstanding anything to the contrary herein, Ryder reserves the right to enter
                      into different types of extended warranty or maintenance agreements with Chanje
                      Vehicle owners/lessees after the applicable Warranty Period on terms and
                      conditions determined in Ryder's sole discretion. Ryder will share the extended
                      warranty terms and/or terms of any such maintenance agreements with Chanje.
                      Ryder represents and warrants that the warranty service maintenance will be
                      carried out with commercially reasonable care and skill and performed in a
                      timely, workmanlike, and cost-effective manner using properly trained staff
                      familiar with the functions and operation of the Chanje Vehicles and the Chanje
                      Vehicle Parts.

             5.3       Sales Facilitation Services.

                      Ryder will perform the Sales Facilitation Services described in Section 2.4(a).
                      The initial commission or fee for facilitating certain sales or leasing transactions
                      of Chanje Vehicles directly between Chanje (or Chanje's designee) and third-
                      party customers will be 2.5% of the total purchase price of each Chanje Vehicle
                      sold and 2.5% of the transaction value (total lease payments) for each Chanje
                      Vehicle lease. For sales and leasing transactions Ryder will be paid within thirty
                      (30) days of the execution or consummation of the transaction subject to Ryder's
                      standard commission clawback provisions. This initial commission rate will be
                      subject to quarterly review and modification by the Parties as the Parties gain
                      experience with the market so that the commission rate(s) will more accurately
                      reflect the value of the Facilitation Services and the economics and market
                      demand associated with the Chanje Vehicles. In instances where Ryder is the
                      purchaser of the Chanje Vehicle, 2.5% will be discounted from the Chanje
                      Vehicle purchase price.

    CHANJE - RYDER AGREEMENT -- 9

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 19 of 79



                     Each customer that signs a lease for a Chanje Vehicle for a period of less than one
                     (1) year will be considered a rental customer. Chanje and Ryder will jointly
                     determine, and Chanje will receive, a rental fee ("Rental Fee") from customers
                     based upon a daily Rental Fee rate and assessed each day the vehicle was on an
                     active agreement. Ryder will set the rate charged to end users ("Market Rate")
                     and keep the difference between the Rental Fee paid to Chanje and the Market
                     Rate as the Ryder transaction management fee. The Rental Fee and Market Rate
                     will be determined by the Parties prior to the delivery of the first Chanje Vehicle
                     to the United States for entry into the market. If the Parties cannot agree on the
                     Rental Fee and Market Rate, Ryder will not be obligated to engage in any Sales
                     Facilitation Services with respect to rental services for rental customers.

            5.4      Performance Standards. Ryder agrees that, from time to time, Chanje may adopt
                     commercially reasonable standards and measurements by which to assess Ryder's
                     performance of the warranty service maintenance ("Performance Standards").
                     Chanje will only adopt such Performance Standards after consultation with Ryder
                     and due consideration of Ryder's comments and suggestions. Ryder agrees to
                     perform the warranty service maintenance in accordance with any such
                     Performance Standards.

            5.5      Personnel and Staff. Ryder has sole responsibility for its activities and the
                     activities of its personnel and staff. Ryder shall have the right to appoint and
                     authorize qualified subcontractors to perform the Services and exercise the rights
                     granted to it under this Agreement; provided, however, that (a) Ryder flows down
                     its obligations under this Agreement to its subcontractors; and (b) Ryder will
                     remain fully liable to Chanje, including obligations of indemnity, for the
                     negligence or willful misconduct of Ryder's subcontractors that if performed by
                     Ryder would amount to a breach by Ryder of the terms of this Agreement.

            5.6      Development of Training, Manuals, Specifications and Information in
                     Furtherance of Agreement.

                     (a)       Chanje will provide to Ryder, and/or work cooperatively with Ryder to
                               develop, training, assistance, and materials, including instruction manuals,
                               operations manuals, user guides, product and equipment specifications,
                               marketing and advertising materials and content, repair or service
                               processes and methods, and other documentation or information
                               reasonably necessary or appropriate for Ryder to market and perform the
                               Services and to exercise the rights granted to it under this Agreement,
                               including all related intellectual property rights ("Service IP"). Service IP
                               does not include any trademarks owned by the respective Parties, each of
                               which shall retain all right, title and interest to its respective marks.

                     (b)       All Service IP developed by or on behalf of Chanje independently or
                               jointly with Ryder during the Term of this Agreement, and the intellectual
                               property rights related thereto, will be owned exclusively by Chanje (the

   CHANJE - RYDER AGREEMENT -- 10

   90090030 10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 20 of 79




                                "Chanje Service IP"), and Ryder shall have the right to use and duplicate
                                the Chanje Service IP in the performance of the Services. Ryder hereby
                                assigns to Chanje all of its right, title and interest and intellectual property
                                rights to any and all such jointly created Service IP.

                      (c)       Chanje hereby grants to Ryder a fully paid up, perpetual, world-wide,
                                irrevocable license to make, have made, use, duplicate, make derivative
                                works from, sublicense and distribute that portion of the Chanje Service IP
                                that is jointly developed by Chanje and Ryder.

                      (d)       All Service IP developed by or on behalf of Ryder independently, and the
                                intellectual property rights related thereto, will be owned exclusively by
                                Ryder (the "Ryder Service IP").

                      (e)       Ryder grants to Chanje a fully paid up, perpetual, world-wide, irrevocable
                                license to make, have made, use, duplicate, make derivative works from,
                                sublicense and distribute any Ryder Service IP that is specifically and
                                exclusively related to the service of Chanje Vehicles. However, such
                                license does not cover any Ryder Service IP for which Ryder is under a
                                contractual obligation to a third party precluding Ryder from granting a
                                license to a third party such as Chanje due to the use or incorporation of
                                the third party's intellectual property or confidential information into the
                                applicable Ryder Service IP.

                      (f)       Each Party shall reasonably assist and cooperate with the other Party, as
                                reasonably requested by the other Party, to verify and acknowledge the
                                owner Party's ownership of or rights in the Service IP pursuant to this
                                Agreement, including to enable the other Party to acquire, transfer,
                                maintain, perfect, and enforce its intellectual property rights and other
                                legal protections in and to that Service IP.

                      (g)       A technician training program will be developed by Chanje, or the Parties
                                jointly, that Ryder will deliver at its expense to all Ryder technicians
                                authorized to work on Chanje Vehicles. Should Chanje request, Ryder
                                will provide training, at a reasonable charge determined by Ryder, to
                                technicians at Exclusive Accounts that have been authorized by Chanje to
                                service the Exclusive Account's Chanje Vehicles.

                      (h)       Ryder reserves the right to establish reasonable training cost charges for
                                Self-Service Accounts.

             5.7      Taxes and Duties. Chanje shall be responsible for payment of all applicable taxes
                      assessed on its delivery of the Chanje Vehicles and Chanje Vehicle Parts to Ryder
                      under this Agreement; provided that Ryder shall be responsible for payment of all
                      sales and use taxes applicable to its purchase or lease of Chanje Vehicle Parts
                      and/or Chanje Vehicles. Ryder shall also be responsible for all point-of-sale sales


    CHANJE - RYDER AGREEMENT -- 11

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 21 of 79




                      and use tax withholding and remittance obligations for Ryder's sales of Chanje
                      products or services to end users, and for any and all service tax withholding and
                      remittance obligations for the Repair Services that Ryder performs.

             5.8      Books and Records. Ryder will keep complete and accurate books and records in
                      sufficient detail to permit Chanje to confirm the payments due hereunder and
                      compliance with this Agreement. Upon at least thirty (30) days' prior written
                      notice by Chanje and by agreement with Ryder as to a suitable time, which
                      agreement shall not be unreasonably withheld, Ryder shall permit (not more than
                      once in any calendar year, during normal business hours and in a manner that
                      does not disrupt normal business operations), at Chanje's cost, an independent
                      accounting firm to access Ryder's books and records for the purpose of
                      conducting an audit to verify compliance with cost reimbursement provisions of
                      this Agreement related to Ryder's warranty and recall Repair Services to Chanje
                      and, as necessary, to verify warranty claims. The audit will not review any
                      records older than two (2) full calendar years plus the portion of the year in which
                      the audit is conducted. Prior to conducting the audit, the auditor shall meet with
                      Ryder to describe the plan for conducting the audit, including limiting access to
                      those books and records reasonably related to the subject of the audit.

    6.       Term and Termination.

             6.1      Term. The initial term of this Agreement will commence on the Effective Date
                      and, unless earlier terminated as provided herein, will continue through March
                          , 2022. The Parties may extend the Term by mutual agreement in a writing
                      signed by authorized representatives of the Parties. For the avoidance of doubt,
                      irrespective of any termination or expiration of this Agreement, Ryder shall retain
                      the right to perform Repair Services on Chanje Vehicles in Ryder's rental
                      inventory or for the term of any lease or maintenance agreement Ryder may have
                      with a Chanje Vehicle customer.

             6.2      Termination for Cause. Either Party may, by written notice to other Party,
                      terminate this Agreement, in whole or in part, if the other Party: (a) materially
                      breaches this Agreement and such breach is incapable of cure, including breaches
                      of confidentiality; (b) with respect to a material breach of this Agreement or any
                      persistent material breach of a Performance Standard capable of cure, does not
                      cure the breach within ninety (90) calendar days of receiving written notice of that
                      breach (the cure period for failure to pay undisputed sums due shall be ten (10)
                      business days); (c) becomes insolvent or admits its inability to pay its debts
                      generally as they become due; (d) becomes subject, voluntarily or involuntarily,
                      to any proceeding under any domestic or foreign bankruptcy or insolvency law,
                      which is not fully stayed within seven (7) business days or is not dismissed or
                      vacated within thirty (30) calendar days after filing; (e) is dissolved or liquidated
                      or takes any corporate action for such purpose; (f) makes a general assignment for
                      the benefit of creditors; (g) has a receiver, trustee, custodian or similar agent
                      appointed by order of any court of competent jurisdiction to take charge of or sell

    CHANJE - RYDER AGREEMENT -- 12

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 22 of 79




                      any material portion of its property or business; (h) fails to comply with
                      Applicable Laws, which causes a Material Adverse Effect (any act of fraud or any
                      criminal felony by either Party shall be deemed a Material Adverse Effect); or (i)
                      operates in a manner or manufactures a product that is not safe, or the
                      performance or quality of such product is below general industry standards, and
                      such operation or product will cause the terminating Party material reputational
                      harm (should it continue to operate under this Agreement). In lieu of termination
                      of the entire Agreement, if Ryder is in material breach of this Agreement and such
                      breach is incapable of being cured or if the material breach is not cured within the
                      cure period provided above, and without prejudice to any other rights Chanje may
                      have, Chanje may elect to terminate Ryder's exclusive rights under this
                      Agreement with all other aspects of the Agreement continuing in full force and
                      effect. Furthermore, either Party may, by written notice to the other, terminate
                      this Agreement, in whole or in part, if the other Party experiences a Change of
                      Control and the acquiring or controlling person, or persons, is a competitor of the
                      notifying Party or is viewed by the notifying Party, in good faith, as having
                      reputational, safety or credit concerns.

             6.3      Effect of Termination.

                      (a)       Within thirty (30) days following termination or expiration of this
                                Agreement for any reason, Ryder shall submit to Chanje a list of all the
                                Chanje Vehicles and Chanje Vehicle Parts in Ryder's inventory and Ryder
                                shall indicate the condition (new in original packaging, used, refurbished,
                                etc.) and physical location of such vehicles and parts. Chanje shall have
                                the right to inspect such Chanje Vehicles and Chanje Vehicle Parts before
                                any disposition by Ryder. Chanje shall have up to thirty (30) calendar
                                days following receipt of the list provided by Ryder in which to inspect
                                the identified Chanje Vehicles and Chanje Vehicle Parts, and to notify
                                Ryder of Chanje's election as to whether Chanje wishes to repurchase all,
                                any or none of the Chanje Vehicles or the Chanje Vehicle Parts. Chanje
                                may make the election at any time before the expiration of the election
                                period. If Chanje does not elect to repurchase some or all of the identified
                                Chanje Vehicles or Chanje Vehicle Parts within such period, and if Ryder
                                otherwise has fulfilled all of its obligations under this Section 6.3(4
                                Ryder may sell or otherwise dispose of or utilize the remaining Chanje
                                Vehicles and Chanje Vehicle Parts that Chanje has not elected to purchase
                                in accordance with this Agreement.

                                Should Ryder wish to retain any Chanje Vehicle Parts in its inventory,
                                then it shall exclude such parts from the initial list it provides Chanje.

                      (b)       If Chanje elects to repurchase any Chanje Vehicle from Ryder upon
                                termination or expiration of this Agreement, Chanje may repurchase such
                                Chanje Vehicles at the following prices: (i) if a new vehicle, the original
                                price Ryder paid inclusive of any transportation costs; or (ii) if a used

    CHANJE - RYDER AGREEMENT -- 13

    90090030.10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 23 of 79




                                vehicle, the fair market value on the date of the exercise of Chanje's
                                repurchase option. Should Chanje elect to exercise its option, Chanje shall
                                be responsible for all costs of transporting the Chanje Vehicles from the
                                Ryder location at which they are located to the location designated by
                                Chanje. Ryder agrees to cooperate with and assist Chanje in making all
                                necessary arrangements for such transportation.

                      (c)       If Chanje elects to repurchase any new Chanje Vehicle Parts from Ryder
                                upon termination or expiration of this Agreement, it will pay for such parts
                                at the lesser of (a) fair market value or (b) the price paid by Ryder. Any
                                other parts that Chanje elects to purchase will be at fair market value.
                                Notwithstanding anything in this Section 6.3 to the contrary, if Ryder
                                requests, Chanje must repurchase all new and undamaged Proprietary
                                Parts that are in their original packaging.

                      (d)       Upon expiration or termination of this Agreement for any reason
                                whatsoever, each Party shall return, upon request, to the other any and all
                                Confidential Information.

             6.4      Loss of Exclusive Rights. In addition to Chanje's option to terminate Ryder's
                      exclusive rights under this Agreement as provided under Section 6.2 above, if
                      during the Exclusivity Period, Ryder enters into an agreement to become, or
                      becomes, an exclusive distributor of a total electric commercial vehicle model
                      competitive with any Chanje Vehicle ("Competitor Vehicle"), Ryder's exclusive
                      rights to provide Sales Facilitation Services may be terminated by Chanje without
                      penalty or liability. "Competitor Vehicle" shall not include any commercial
                      vehicle that is not a total electric drivetrain vehicle, and will exclude those electric
                      vehicles that have a secondary fuel source that is not electric. Ryder's provision
                      of warranty repairs, maintenance and/or parts distribution services for a
                      Competitor Vehicle shall not be grounds for termination as exclusive Sales
                      Facilitation Services provider. For avoidance of doubt, in the event Ryder
                      becomes an exclusive distributor of a Competitive Vehicle and Chanje exercises
                      its right to terminate Sales Facilitation Services, Ryder will continue to provide
                      Repair Services and Parts Distribution Services pursuant to the terms of this
                      Agreement.

             6.5      Force Maieure. Notwithstanding anything to the contrary in this Agreement,
                      except for each Party's obligations to pay amounts due under this Agreement,
                      neither Party will be deemed to be in default of any provision of this Agreement
                      for any delay, error, failure, or interruption of performance due to any act of God,
                      terrorism, war, insurrection, riot, boycott, strike, or other labor or civil
                      disturbance, interruption of power service, interruption of communications
                      services, disruption of regular transportation providers or routes, problems with
                      the Internet, epidemic, act of any other person not under the control of such Party,
                      or other similar cause. The Party subject to any of the foregoing events shall give


    CHANJE - RYDER AGREEMENT -- 14

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 24 of 79




                      the other Party reasonable written notification of any resulting material or
                      indefinite delay.

            6.6       Survival. The following provisions of this Agreement will survive expiration or
                      termination of this Agreement: Sections 1, 4, 5.6(c), 5.6(e), 5.6(f), 6.3, 6.4, 6.5,
                      6.6, 6.7, 7, 8.3, 8.4(a), 8.4(b), 8.5, 8.6, 9, 11, 13, 14, 16.2, 16.3 and 16.6. All
                      payment obligations of the Parties survive termination.

             6.7      Chanie IP. Chanje represents and warrants that: (a) it is the sole owner of the
                      Chanje IP and has the full legal right and authority to convey the rights and
                      licenses that it conveys under this Agreement; (b) it is under no obligation or
                      restriction, nor will it assume any such obligation or restriction, that does or
                      would in any way interfere or conflict with the rights granted by it under this
                      Agreement; and (c) neither the Chanje IP, the Chanje Vehicles, nor the Chanje
                      Vehicle Parts, nor the use of any of the foregoing by Ryder or its agents or
                      representatives as permitted under this Agreement, including in the performance
                      of the Services, does or will misappropriate, infringe, violate, or interfere with any
                      Patent, trademark, copyright, trade secret, or other intellectual property or
                      proprietary right of any person or entity.

    7.       Representations and Warranties.

             Each Party represents and warrants that the Party's execution, delivery, and performance
             of this Agreement: (a) have been authorized by all necessary corporate action; (b) do not
             violate the terms of any law, regulation, or court order to which such Party is subject or
             the terms of any agreement to which the Party or any of its assets may be subject; and
             (c) are not subject to the consent or approval of any third party.

    8.       Intellectual Property.

             8.1      Background IP. Subject to the terms of this Agreement, each Party shall retain
                      sole and exclusive ownership of all IP discovered, produced, conceived, created,
                      or reduced to practice by it before the Effective Date, and all IP made after the
                      Effective Date made or conceived by it independently from any non-public IP
                      disclosed by the other Party.

             8.2      Chanje IP. Subject to Section 5.6, Chanje reserves all right, title, and interest in
                      and to the Chanje IP.

                      Ryder IP. Subject to Section 5.6, Ryder reserves all right, title and interest in and
                      to the Ryder IP.

             8.3      Chanje Developments. Subject to the terms of this Agreement, Chanje shall have
                      sole and exclusive ownership of all IP conceived solely by it or its agents and
                      representatives after the Effective Date that arises from the performance of its
                      activities under this Agreement. Chanje hereby grants to Ryder a fully paid up,
                      perpetual, world-wide, irrevocable license to make, have made, use, duplicate,

    CHANJE - RYDER AGREEMENT -- 15

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 25 of 79




                      make derivative works from, sublicense and distribute any Chanje IP that arises
                      from the performance by Chanje of its activities under this Agreement except that
                      Ryder may not use any such materials or processes in a manner competitive to
                      Chanje's development, design and manufacturing of electric vehicles.

             8.4      Ryder Developments.

                      (a)       Subject to the terms of this Agreement, Ryder shall have sole and
                                exclusive ownership of all IP conceived solely by it or its agents and
                                representatives after the Effective Date that arises from the performance of
                                the activities under this Agreement. Ryder hereby grants to Chanje a fully
                                paid up, perpetual, irrevocable license to make, have made, use, duplicate,
                                make derivative works from, sublicense and distribute, anywhere in the
                                world other than the United States, Mexico, Canada and the United
                                Kingdom, Ryder IP that arises from the performance by Ryder of its
                                activities under this Agreement, except that Chanje may not use any of
                                such materials or processes in a manner competitive to Ryder's leasing,
                                rental, dedicated contract carriage or supply chain services operations.

                      (b)       Notwithstanding Section 8.3 and Section 8.4(a), unless expressly
                                authorized in this Agreement, Chanje may not use or disclose any Ryder
                                IP or Ryder Confidential Information for the purpose of creating any
                                Chanje IP, and may not use or disclose any Chanje IP based on or derived
                                from independently created Ryder IP or Ryder Confidential Information,
                                except in support of Chanje-related business activities authorized under
                                this Agreement. In the event of a breach of this Section 8.4(b), and
                                without limitation on any other rights Ryder may have under this
                                Agreement or governing law, Chanje hereby grants to Ryder a fully paid
                                up, perpetual, world-wide, irrevocable license to make, have made, use,
                                duplicate, make derivative works from, sublicense and distribute any such
                                Chanje creative or inventive contribution or other rights or interest based
                                on or derived from Ryder IP or Ryder Confidential Information for any
                                purpose other than in connection with any activity competitive to Chanje's
                                development, design and manufacturing of electric vehicles operations.

             8.5      Joint Developments. Except as may be otherwise provided in Section 5.6, which
                      governs the Parties' rights related to Service IP, Chanje and Ryder shall jointly
                      own all other IP and creative works conceived jointly or jointly created by the
                      Parties during the Term (the "Joint Developments"). Chanje and Ryder are free to
                      use, sublicense to their respective agents, distributors and contractors, make
                      derivative works from and distribute such Joint Developments for the benefit of
                      their own respective business and their respective distribution and service
                      channels. However, neither Party may grant any license or right in or to the Joint
                      Developments to any motor vehicle manufacturer or vehicle service provider
                      without the prior written consent of the other Party, which consent may be
                      conditioned on the payment of a reasonable royalty to that other Party. Without

    CHANJE - RYDER AGREEMENT -- 16

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 26 of 79




                      limiting the foregoing, neither Party shall have any obligation of accounting to the
                      other Party for any profits arising out of its authorized use of the Joint
                      Developments. The Parties shall cooperate in good faith regarding the
                      prosecution of any Patents covering the Joint Developments, and the Parties shall
                      share equally in the costs of preparing, prosecuting, and maintaining any Patents
                      covering the Joint Developments. If a Party decides not to pay such costs for a
                      particular Patent or its maintenance, then that Party shall assign its interests in that
                      Patent, and the underlying Joint Development, to the other Party.

             8.6      Further Assistance and Infringement. Each Party shall reasonably assist and
                      cooperate with the other Party, as reasonably requested by the other Party, to
                      verify and acknowledge the other Party's ownership of or rights in its IP pursuant
                      to this Agreement, including to enable the other Party to acquire, transfer,
                      maintain, perfect, and enforce its intellectual property rights and other legal
                      protections in and to that IP. Such assistance and cooperation include executing
                      documents reasonably necessary for filing and prosecuting Patents and assigning
                      rights in those Patents, as well as executing declarations and other papers
                      necessary for prosecuting those Patents.

    9.       Confidentiality.

             9.1      Confidential Information. Each Party acknowledges the need to preserve
                      Confidential Information that a Party discloses (the "Discloser") to the other Party
                      (the "Recipient") in connection with this Agreement, regardless of the form or
                      manner in which the information is disclosed or learned. The Parties' obligations
                      under this Section 9 shall continue after the termination of this Agreement for any
                      reason, and shall constitute independent and unconditional covenants of the
                      Parties.

             9.2      Limitations. Each of the Parties agrees and acknowledges that the other Party's
                      Confidential Information is that Party's valuable property. Accordingly, the
                      Recipient may use Confidential Information of the Discloser only for the purposes
                      of exercising Recipient's rights and fulfilling Recipient's obligations under this
                      Agreement. Recipient shall use the same degree of care, but no less than a
                      reasonable degree of care, to protect against the unauthorized disclosure or use of
                      Discloser's Confidential Information as it uses to protect its own Confidential
                      Information of a similar type. Recipient shall disclose Confidential Information
                      of Discloser only to its employees or independent contractors who have a need to
                      know for the above-stated purpose, and who are bound by obligations of
                      confidentiality no less restrictive than the terms of this Agreement. Any
                      duplication, use, disclosure, or other act or omission by any person that obtains
                      access to or possession of Confidential Information through Recipient that would
                      be a breach of this Agreement if committed by Recipient is deemed a breach of
                      this Agreement by Recipient for which Recipient shall be responsible.



    CHANJE - RYDER AGREEMENT -- 17

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 27 of 79



             9.3      Exceptions. Recipient's obligation under this Agreement to treat information as
                      Confidential Information does not apply to information that: (i) is already known
                      to Recipient at the time of disclosure and was not obtained, directly or indirectly,
                      from Discloser; (ii) is independently developed by Recipient without reference to
                      or use of the Discloser's Confidential Information; (iii) is obtained by Recipient
                      from another source without a breach of any obligation of confidentiality owed by
                      that source to Discloser; or (iv) is or becomes part of the public domain through
                      no wrongful act of Recipient or any party that obtained the information from
                      Recipient. If Recipient is served with a subpoena or other legal process, court, or
                      governmental request or order requiring disclosure of, or is otherwise required by
                      law or securities exchange requirement to disclose, any of Discloser's
                      Confidential Information, Recipient shall, unless prohibited by law, promptly
                      notify Discloser of that fact and cooperate fully (at Discloser's expense) with
                      Discloser and its legal counsel in opposing, seeking a protective order, seeking to
                      limit, or appealing the subpoena, legal process, request, order, or requirement to
                      the extent deemed appropriate by Discloser. Recipient may comply with the
                      subpoena or other legal process or requirement after complying with the
                      foregoing sentence, but only to the extent necessary for compliance.

             9.4      Public Announcements - Marketing.

                      (a)       Other than as explicitly set forth in this Agreement, neither Party shall
                                issue or release any initial announcement, statement, press release or other
                                publicity announcing this Agreement without the prior written consent of
                                the other Party. In any event, the terms of this Agreement shall not be
                                publicly disclosed by either Party except as authorized by this Agreement
                                or by subsequent agreement of the Parties. Notwithstanding the foregoing,
                                disclosure of this Agreement may be made in a public announcement or
                                filing with the Securities and Exchange Commission or any national
                                securities exchange or governing agency if and to the extent, in the
                                opinion of either Party's counsel, such disclosure is required.

                      (b)       The Parties will cooperate and coordinate on public announcements
                                concerning the availability of Chanje Vehicles and Services in any
                                U.S. market. However, Chanje will have the sole discretion and controi
                                over any communication concerning the availability of new Chanje
                                Vehicles in any market. However, any press release or public
                                announcement or communication that references the other Party or the
                                relationship between the Parties must be approved in advance by such
                                Party.

    10.      The Parties anticipate that they will establish a joint marketing fund which will be used to
             invest in marketing efforts to promote the acceptance of the Chanje Vehicles in the
             marketplace through innovative initiatives. At the end of each quarter, Ryder will set
             aside a sum equal to $100 from the commission received from Chanje on each Chanje
             Vehicle that is sold or leased by Chanje through Ryder's Facilitation Services. Such

    CHANJE - RYDER AGREEMENT -- 18

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 28 of 79




             amount will be set aside and will be matched by Chanje at the end of each quarter.
             Decisions on how to allocate the funds in the joint account will be made by the Parties, in
             good faith, with the ultimate goal of promoting the acceptance of the Chanje Vehicles in
             the market. Each Party is expected to engage in marketing efforts individually outside of
             the joint marketing fund.

    11.      Indemnification.

                      General. To the fullest extent permitted by law, each Party shall defend,
                      indemnify, and hold harmless the other Party and its members, directors, officers,
                      employees, agents, representatives, and customers from and against all third party
                      claims arising out of or resulting from: (a) any actual or alleged breach by it of
                      any of its obligations, representations or warranties under this Agreement; (b) its
                      willful misconduct, negligence, or fraud; or (c) personal injury (including death)
                      or property damage, loss, or destruction arising out of its negligence. For
                      purposes of this Agreement, "indemnify" and "hold harmless" mean to pay any
                      settlement amount with a third party agreed to by the indemnifying Party, to pay
                      the costs of any award or final judgment (including any damages or penalties
                      awarded) and to otherwise satisfy any obligation owed to the claiming third party
                      including any attorneys' fees awarded to the third party. For purposes of this
                      Agreement, "defend" means to hire, manage and pay legal counsel together with
                      all court or administrative costs, expert and consulting fees, litigation expenses
                      (such as document management, retention and duplication), alternative dispute
                      resolution expenses, and similar costs associated with managing, handling or
                      resolving claims.

             11.2     Personnel and Staff. Each Party shall defend, indemnify, and hold harmless the
                      other Party and its members, directors, officers, employees, agents, and
                      representatives from and against claims or liabilities arising out of or resulting
                      from any failure by such Party to pay when due all federal, state and local taxes
                      and contributions imposed or required under unemployment insurance, social
                      security, and income tax laws, as well as any tariffs required to be paid with
                      respect to the rights and obligations under this Agreement.

             11.3     Chanje Vehicles and Chanie Vehicle Parts. Chanje shall defend, indemnify, and
                      hold harmless Ryder and its members, directors, officers, employees, agents,
                      representatives, and customers from and against a third-party claim (a) arising out
                      of any latent or patent defect in the Chanje Vehicles, or Chanje Vehicle Parts, in
                      whole or in part, including, but not limited to, any product liability claim and all
                      claims based on strict liability in tort or (b) arising by virtue of Chanje's business
                      dealings or relationship with (i) REV Group or any third-party OEM involving
                      Chanje Vehicles, or (ii) any third-party provider of Repair Services to Chanje
                      Vehicles.

             11.4     Infringement. Each Party shall defend, indemnify, and hold harmless the other,
                      and the indemnified Party's members, directors, officers, employees, agents,

    CHANJE - RYDER AGREEMENT -- 19

    90090030.10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 29 of 79




                      representatives, and customers, from and against all third-party claims arising out
                      of or resulting from any actual or alleged infringement, violation, or
                      misappropriation of any Patent, copyright, trademark, trade secret, or other
                      intellectual property right, under the laws of the countries where Ryder is
                      authorized by Chanje to provide Services or distribute Chanje Vehicle Parts based
                      on the indemnified Party's authorized use or distribution of the other Party's IP or
                      performance of Services under this Agreement. In the case of Ryder as the
                      indemnified Party, Chanje's obligations under this Section 11.4 include third-
                      party IP infringement claims directed to Chanje Vehicles or Chanje Vehicle Parts.

             11.5     Procedure and Limitations. A Party shall promptly notify the other Party in
                      writing of any claims, suits, actions, hearings, or proceedings for which it may
                      seek indemnification under this Section 11. The Party seeking indemnification
                      shall permit the indemnifying Party to assume and control the defense of any
                      action; provided, however, the indemnifying Party shall not enter into any
                      settlement or compromise, or consent to the entry of any judgment admitting any
                      liability, without the prior written consent of the other Party, which consent shall
                      not be unreasonably withheld. The Party seeking indemnification shall have the
                      right to participate in the defense of any such claims, suits, hearings, actions, or
                      proceedings with counsel of its own choosing, at its own expense.

    12.      Insurance.

             12.1     Prior to the delivery of the first Chanje Vehicle into the United States, each Party
                      will obtain and keep in force during the Term: (a) Commercial General Liability
                      insurance (including bodily injury, property damage, personal injury and broad
                      form contractual liability) in the following amounts: each occurrence -
                      $1,000,000; general aggregate - $2,000,000; products and completed operations
                      aggregate - $2,000,000; and personal and advertising injury - $1,000,000, and (b)
                      Workers' Compensation insurance subject to statutory limits under the Applicable
                      Laws of the state in which the Party operates. Ryder's insurer will be responsible
                      for the Workers' Compensation benefits due to its injured employee, and Chanje's
                      insurer will be responsible for the Workers' Compensation benefits due to its
                      injured employee. Unless prohibited by law, Ryder may self-insure or utilize the
                      Texas non-subscriber program, if applicable, for the required Workers'
                      Compensation coverage set forth above.

             12.2     Chanje Obligations. Chanje will obtain and keep in force during the Term and for
                      one (1) year thereafter products liability insurance to cover the Chanje Vehicles,
                      Chanje Vehicle Parts, and Chanje's obligations in connection with those materials
                      in the following amounts: (a) each occurrence - $25,000,000 and (b) aggregate per
                      year - $25,000,000. Ryder will be named as an additional insured to the
                      foregoing General Liability policy with respect to the obligations set forth in this
                      Agreement. Upon Ryder's request, Chanje shall provide Ryder with proof of all
                      such insurance, redacted for proprietary information such as premiums, copies of
                      all such policies, and evidence of the payment of the premiums therefor.

    CHANJE - RYDER AGREEMENT — 20

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 30 of 79




             12.3     Ryder Obligations. Ryder will obtain and keep in force during the Term Business
                      Automobile Liability, Garage Liability, and Garagekeepers Legal Liability
                      insurance to cover liability with respect to Ryder's obligations under this
                      Agreement in the following amounts: (a) each occurrence - $5,000,000 and
                      (b) aggregate per year - $5,000,000. The foregoing insurance policy shall identify
                      Chanje as an additional insured. Upon Chanje's request, Ryder shall provide
                      Chanje with proof of all such insurance, with copies of all such policies redacted
                      for proprietary information, such as premiums, and evidence of the payment of
                      the premiums therefor.

             12.4     Parties shall waive, and require their insurers to waive, any and all subrogation
                      recovery rights to which any insurer of the other Party may have against the other
                      Party by virtue of the payment of any loss under any insurance.

             12.5     Upon request, each Party will provide the other with proof that is has obtained
                      and is maintaining any insurance required of the Party pursuant to this Section 12.

    13.      Limitations of Liability.

             EXCEPT FOR CLAIMS OF INDEMNITY OR BREACH OF OBLIGATIONS
             REGARDING CONFIDENTIAL INFORMATION, IN NO EVENT SHALL EITHER
             PARTY OR ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
             ADVISERS, REPRESENTATIVES, AFFILIATES, OR SUCCESSOR OR ASSIGNS
             BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL, SPECIAL,
             CONSEQUENTIAL, OR PUNITIVE DAMAGES, WHETHER FORESEEABLE OR
             UNFORESEEABLE, OF ANY KIND WHATSOEVER (INCLUDING LOST PROFITS,
             LOSS OF GOODWILL, AND BUSINESS INTERRUPTION) ARISING FROM OR
             RELATING TO THIS AGREEMENT. Each Party acknowledges and agrees that the
             warranty disclaimers and liability and remedy limitations in this Agreement are material,
             bargained for provisions of this Agreement, and that fees and consideration payable
             hereunder reflect these disclaimers and limitations.

    14.      Notices.

             All notices given or required to be given hereunder shall be deemed to be given and
             received as of the date sent, if sent by express courier, email, or facsimile, as follows or
             to such other address as shall have been provided pursuant to notice under this
             Section 14:


                      If to Ryder:
                              Ryder System, Inc.
                              11690 NW 105th Street
                              Miami, FL 33178
                              United States of America
                              Attn: Legal Department

    CHANJE - RYDER AGREEMENT -- 21

    90090030 10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 31 of 79




                      Ifto Chanje:
                             Chanje Energy, Inc.
                             1025 Rollins Road
                             Burlingame, CA 94010
                             United States of America
                             Attn: Legal Department

    15.      Compliance. Each Party shall comply in all material respects with all Applicable Laws,
             legislation, rules, regulations, treaties, governmental requirements and orders, including
             those regarding the export and import of products or technical data or information in any
             form whatsoever as such laws currently exist and as they may from time to time be
             amended, of any U.S. or foreign government agency or authority, with respect to the
             Services and its performance hereunder ("Applicable Laws"), including, but not limited
             to, the U.S. Department of State International Traffic in Arms Regulations, the U.S.
             Department of Commerce Export Administration Regulations and the Office of Foreign
             Assets Control of the U.S. Department of the Treasury or the U.S. Department of State.
             The Chanje Vehicles and Chanje Vehicle Parts and the materials and components thereof
             will not, to the knowledge of Chanje, after due inquiry, contain tin, tantalum, tungsten or
             gold from sources that contribute to conflict. The Chanje Vehicles and the Chanje
             Vehicle Parts and the materials and components thereof will not, to the knowledge of
             Chanje, after due inquiry, be produced using forced, compulsory or prison labor or labor
             that was the subject of modern slavery or human trafficking. Chanje shall adopt,
             implement and maintain such policies and procedures as shall be reasonably necessary
             for compliance with this covenant. Chanje shall promptly notify Ryder of any breach of
             this covenant.

    16.      Miscellaneous.

             16.1     Entire Agreement: Modifications and Amendments. This Agreement, together
                      with all related Exhibits, schedules, and attachments, constitutes the sole and
                      entire agreement of the Parties with respect to the subject matter contained herein
                      and therein, and supersedes all prior and contemporaneous understandings,
                      agreements, representations, and warranties, both written and oral, with respect to
                      such subject matter. This Agreement may be amended, modified, or
                      supplemented only by an agreement in writing signed by each Party.

             16.2     Construction. The headings and captions in this Agreement are for reference
                      purposes only and are not intended to affect the terms and conditions of this
                      Agreement or the interpretation thereof. When from the context it appears
                      appropriate, each term stated either in the singular or the plural shall include the
                      singular and the plural and pronouns stated either in the masculine, the feminine
                      or the neuter shall include the masculine, the feminine and the neuter.
                      Furthermore, this Agreement has been mutually negotiated by the Parties hereto
                      and represents their voluntary agreement. No presumption of interpretation shall
                      be imposed against any Party in the construction of this Agreement. When used

    CHANJE - RYDER AGREEMENT -- 22

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 32 of 79




                      herein, the words "includes" and "including" and their syntactical variations shall
                      be deemed followed by the words "without limitation." If one or more of the
                      provisions in this Agreement are deemed void or voidable under Applicable Law,
                      then the remaining provisions will continue in full force and effect.

             16.3     Successors and Assigns. This Agreement is binding on the successors or assigns
                      of Chanje. Ryder may assign its rights or obligations under this Agreement to an
                      affiliate of Ryder without consent of but with notice to Chanje. Any other
                      assignment by Ryder must be approved in advance in writing by an officer of
                      Chanje. This Agreement will be binding upon the Parties' permitted successors
                      and their assigns. Any assignment in breach of this Section 16.3 will be null and
                      void.

             16.4     Waiver. Any waiver of any breach of any provision of this Agreement will not be
                      construed as a continuing waiver of other breaches of the same or other provisions
                      hereof.

             16.5     No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
                      Parties and their respective successors and permitted assigns, and nothing herein,
                      express or implied, is intended to or shall confer upon any other party any legal or
                      equitable right, benefit, or remedy of any nature whatsoever, under or by reason
                      of this Agreement.

             16.6     Governing Law; Jurisdiction; Waiver of Jury Trial. For the convenience of the
                      Parties, the Parties' respective contractual rights and obligations under this
                      Agreement shall be governed by and construed in accordance with the internal
                      laws of the Commonwealth of Massachusetts without giving effect to any choice
                      or conflict of law provision or rule (whether of the Commonwealth of
                      Massachusetts or any other jurisdiction) that would cause the application of laws
                      of any jurisdiction other than those of the Commonwealth of Massachusetts. The
                      United Nations Convention on Contracts for the International Sale of Goods shall
                      not apply to this Agreement. Notwithstanding anything to the contrary that may
                      be expressed or implied in the foregoing sentence, the Parties specifically agree
                      that the laws of the Commonwealth of Massachusetts do not apply with respect to
                      determining if any state franchise or other statutory scheme governs the Parties'
                      business relationship or transactions, or what the Parties' respective rights and
                      obligations would be as a consequence of such a determination. Any legal suit,
                      action, or proceeding arising out of or related to this Agreement or the Services
                      provided hereunder shall be instituted exclusively in any state or federal court of
                      competent jurisdiction in Boston, Massachusetts, and each Party irrevocably
                      submits to the exclusive jurisdiction of such courts in any such suit, action, or
                      proceeding. If an action initially is filed in state court, the defending Party may
                      remove the case to federal court under applicable removal jurisdiction rules.
                      EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
                      RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY


    CHANJE - RYDER AGREEMENT -- 23

    90090030.10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 33 of 79




                      LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
                      OR THE TRANSACTIONS CONTEMPLATED HEREBY.

             16.7     Counterparts. This Agreement may be executed in counterparts, each of which
                      shall be deemed an original, but all of which together shall be deemed to be one
                      and the same agreement. A signed copy of this Agreement delivered by
                      facsimile, email, or other means of electronic transmission shall be deemed to
                      have the same legal effect as delivery of an original signed copy of this
                      Agreement. Each Party agrees to execute and deliver such additional agreements,
                      certificates, and other documents as may be necessary or appropriate to carry out
                      the intent and purposes of this Agreement.




    CHANJE - RYDER AGREEMENT -- 24

    90090030.10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 34 of 79




    IN WITNESS WHEREOF, and intending to be legally bound, the Parties each by its authorized
    officer or representative have executed this Agreement.

    Ryder Sfit          Inc.                                 C       Energy, Iry .


    Authorized Signature                                     Authorize Signature

        Scott Perry                                          Bryan Hansel
    Printed Name                                             Printed Name

     Chief Technology & Procurement Officer                  CEO
    Title                                                    Title

     March 17, 2017                                                            ZC..)
    Date                                                     Date

    Al 1ACHMENTS FOLLOW:

             Exhibit A          Chanje Vehicles
             Exhibit B          Parts Distribution Services
             Exhibit C          Repair Services
             Exhibit D          Exclusive Accounts - None listed at time of execution
             Exhibit E          Ryder's Acquisition of New Chanje Vehicles
             Exhibit F          Warranty




    CHANJE - RYDER AGREEMENT -- 25

    90090030.10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 35 of 79




                                                          EXHIBIT A

                                                      Subject to Change

                                                  CHANJE VEHICLES

    Platform Specifications

    Table 1 below illustrates the primary specifications applicable to the entire Chanje model lineup:

                                          Table 1: Primary Vehicle Specifications

                                                   Performance Characteristics
                    Maximum Speed (MPH]                                             74
                    Constant Speed Range [mi]                                   120      140
                    Maximum Gradeability                                            30°0
                    On-board Charge Time                                        8-10 hours
                    DC Fast-Charge Time (MY2018)                            1 hour (80°. SOC)
                                           Electric Drive and Electronic Control System
                    Vehicle Controller                       32-bit MCU with Electronic Differential Control
                    Motor Controller                                          Liquid Cooled
                    User Interface                                        10.4-inch touch screen
                    Battery Capacity and Chemistry                          76 kWh (LiFePO4)
                    Electric Drivetrain                    Integrated Rear Axle with Dual Wheel-Side Motors
                    Steering System                      Rack & Pinion, High Voltage Electric Hydraulic Assist
                    Brake System                         Hydraulic Disc Brake w ABS and Regenerative System
                    Air Conditioning                                 High Voltage Scroll Compressor
                                                  Body and Suspension Structure
                    Vehicle Structure                                       Unibody Structure
                    Front Suspension                                     Independent Suspension

                    Rear Suspension                                Leaf Spring or 4-Bag Air Suspension
                    Tire Specification                                         215 75R17.5

                                                     Additional Vehicle Options
                                                     Electronic Stability Control
                                                  Tire Pressure Monitoring System
                                                           Heated Mirrors
                                          Various Body Colors and Interior Materials/Colors




    CI-IANJE - RYDER AGREEMENT -- Exhibit A-1

    90090030 10 0059994 00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 36 of 79




    Intended operating conditions and expected longevity

    Nominal operating conditions for these heavy duty electric vehicles are:
    • Altitude 1,570 meters or less.
    • Ambient temperature: -40°C to 50°C.
    • Humidity range: 2% to 100%.
    • Radiation and UV protection: ISO3917:1999, GB/T 1865.
    • On-road operation.
    • Regular maintenance required.

    If operated under more aggressive conditions such as off-road, over-loading, or in corrosive
    environments, some maintenance items are subject to change and must be addressed directly
    with Chanje.

    Technical description of vehicles and propulsion components

    All vehicles have a gross vehicle weight rating (GVWR) of 7,500 kg (16,535 pounds).
    All vehicle models are designed from the ground up as electric commercial/passenger vehicles.
    The vehicles chassis are of unibody construction.
    The vehicle includes an on-board AC charger and is capable of DC fast charging (MY 2018+).
    All charging is supported by the SAE J-1772 Combined Charging Standard (CCS). The 76 kWh
    high voltage battery pack consists of (240) Sinopoly SP-LFP-100AHB cells configured in a
    2P120S configuration. The system carries a nominal voltage of 384 VDC with a range of
    300 111 VDC. The battery pack utilizes active thermal management and consists of cells
    utilizing LiFePO4 chemistry.
    The vehicle propulsion system is an integrated rear axle consisting of dual permanent magnet
    motors. Each motor has a rated power output of 37 kW constant and 74 kW peak with a
    maximum speed of 10,000 RPM and a 10.6 ratio, direct-coupled gear box.
    In the long nose vehicles (V-Series, S-Series, C-Series), most of the power electronics and
    distribution modules are located in the front of the vehicle under the hood, while the B-Series
    utilizes a component stack at the rear of the vehicle.




    CHANJE - RYDER AGREEMENT -- Exhibit A-2

    90090030 10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 37 of 79




    C-Series Cab-Chassis

    Table 2 below illustrates the characteristics unique to the C-Series vehicle models.

                                   Table 2: C-Series Cab-Chassis Specifications

                        Vehicle Model                          C5700 06700 07700
                        Len_gth_pni                            235.8 266.5 297.2
                        Width linj                              86.4  86.4  86.4
                        He     lin]                            107.7 107.7 107.7
                        Wheelbase lin]                         118.1 149.6 194.3
                        Curb Weight jibs]                      8,805 8,841 8,885
                        Gross Vehicle Weight Rating
                        Ilbs]                                  16,535 16,535 16,535
                        Maximum Payload Ps]                     7,730 7,694 7,650
                        Min. Turning Radius fin]                 252   260    311


                                Dual Rear Traction Motors




                                         lit
            Distribution Box and
               High Voltage

                                               "   '':4




                                                                           High Voltage Battery System


                               Figure 1: C-Series High Voltage Component Locations




    CHANJE - RYDER AGREEMENT — Exhibit A-3

    90090030.100059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 38 of 79




    V-Series Panel Van

    Table 3 below illustrates the characteristics unique to the V-Series vehicle models.

                                                            Table 3: V-Series Panel Van Specifications

              Vehicle Model                                                                    V5700 V6700 V7700 ,                  V8700 V97041
              Length thil                                                                      235.8 ..1 266.5 297.2                318.1 350.4
              Width [in]                                                                        86.4 ' 86.4     86.4                 86.4  86.4
              Height [in[                                                                      107.7 107.7 107.7                    107.7 107.7
              Wheelbase lin]                                                                   118.1 149.6 194.3                    194.3 221.8
              Curb Weight [lbs]                                                                9,537 9,619 9,700                    9,921 10,274
              Gross Vehicle Weight Rating
              [lbs]                                                                            16,535 16,535 16,535 16,535 16,535
              Maximum Payload _jibs]                                                           6,998 6,917 6,835 6,614 6,261
              Min. Turning Radius [in]                                                          252    260    311    319    370



                                        Dual Rear Traction Motors




        Distribution Box and
           High Voltage


                                                                                                                 .--


                                4                                     .-4: 1.,?•, . ' . : ..   • _„- •                      .41'   .1..
                      . ...;,- • , ,, I       _ .-,--.C.:;!::.
                                                                  -•• --.--.--
                              - -- ditt'II
                    Vilie l,,:•.?..
                                -
                                             ipy.4 'k-...-,
                                        - --2' '     14-:" •
                                                                ,,,...•---,                              • fr.



                  ..41,, -•-•-.  4. .• ,-..-4A!,...
                           ......zie,               , • -,• ;,--
                                            -4 ...„,..       •
                      '!.... -         • .:•-.-     ........
                                            . , s.- 10.10011
                       41 N........   •••••;.    . .    ,
                                                                                                                       High Voltage Battery System
                                         - .. .......;•     e
                                               *NIP.•

                                                                f!`


                                               Figure 2: V-Series High Voltage Component Locations




    CHANJE - RYDER AGREEMENT -- Exhibit A-4

    90090030 10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 39 of 79




    S-Series Shuttle Van

    Table 4 below illustrates the characteristics unique to the S-Series vehicle models.

                                          Table 4: S-Series Panel Van Specifications

              Vehicle Model                                               S5700 S6700 S7700 S8700 S9700
              Length lini                                                 235.8 266.5 297.2 318.1 350.4 j
              Widthlini                                                    86.4   86.4   86.4   86.4   86.4
              Height lin]                                                 107.7 107.7 107.7 107.7 107.7
              Wheelbase lint                                               118.1 149.6 194.3 I94.3 221.8
              Seating Capacity                                              13     16     19     20     23
              Curb Weight [lbs]                                           10,163 11,354 11,574 11,519 11,905
              Gross Vehicle Weight Rating
              [ibs]                                                       16,535 16,535 16,535 16,535 16,535
              Min. Turning Radius lint                                     252    260    311    319    370 1

                                                                                                                                   - ..,
                                Dual Rear Traction Motors
                                                                                                               .°I.1ITOriltillsli
                                                                                                                    0
                                                                                                                           01.1*--- 101
                                                                                                                                     - 1 AG •
                                                                                    00'                                 iHg ir•14 0' ieli
                                                                                                                    °' ..0_;:!'•:\
                                                                                                               1:0.-1                                e:.:1
                                                                                                                                                     P    1
        Distribution Box and                                                    .                                    ..•••:!*-- ,-                   %j-`
                                                                                                •-.•;.;_,,-     •-•?•7. A . IF :;c             - -.%.k.. ...-til '

           High Voltage                                                                                                              11
                                                                                                                                      . .11k          M

                                                                                                              -  •11111k
                                                                                                         +511.1 0.•  .:::;, --
                                                                                                                            -.11-_,E.
                                                                                                                                   e Nf;41
                                                                                                                                      :•_:"_.Z.,1
                                                                                                                                              .i;1"
                                                                                                                                                  . -.,:
                                                                                                                                                      .:4:,



                           lii                                  41.,,,,,,,f-.:-,----
                                                                                i:
                                                                                 -
                                                                                 ; =;-.
                                                                                      .  ,--•,--......,
                                                                                        At:`4

                                                                                        ...„,-.. - -_,i-.4.4.rr;•,.:,..-:-:-.k...
                                                                                                   ..
                                                                                                                          11,717

                                                                                                                          o p-
                                                                ;%g:                  • ,         •••

                                                    •               1,1
                                                                                                                         (4400L)%
                                                                                                                               .-•
                                                                                                                               •
                                 is.            •4 -4.='; •      •          •       •
                                 • -
                   4.•
                                -.4pr-. •,:4ot1S:el
                                               "              00_
                   •               • 4...--;•••441 W           if
                                   •                                                                          High Voltage Battery System
                                          14)


                                   Figure 3: S-Series High Voltage Component Locations




    CHANJE - RYDER AGREEMENT -- Exhibit A-5

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 40 of 79




    B-Series Minibus

    Table 5 below illustrates the characteristics unique to the B-Series vehicle models.

                                              Table 5: B-Series Minibus Specifications

                         Vehicle Model                                I B6700 B7700 i B8700
                         Length [in]                                    268.1 294.9 327.2
                         Width [int                                   i 86.4    86.4   86.4
                         Height [in]                                    107.7 107.7 107.7
                         Wheelbase [in]                                 136.0 162.8 162.8
                         Seating Capacity                                 19     22     25
                         Curb Weight [lbs]                              11,310 11,645 12,192
                         Gross Vehicle Weight Rating
                         [lbs.]                                         16,535 16,535 16,535
                         Min. Turning Radius in                          260 , 268     323




                            Dual Rear Traction Motors                                     10
                                                                                           fr     ,

                                                                      -00,
                                                                        0 40010;0:2.)0
                                                                             11,               11 102 1,
                                                                                         .011,11
                                                                           4 ^-'5:‹r ir, ."':7-441111
                                                                                              1111140e

      Distribution Box and
         Hieh Voltage
              A\
                                   fi*                      .i..A., .,-„,
                                                                                                      4.   J o




                                          -
                                       rte,,          .    .     .,
                                   ,...,..ii.
                                   •.-,
                                          .
                                              .4of.„..: -. ..----
                                                0


                                                            L i



                                                                                      High Voltage Battery System
                                          =




                                Figure 4: B-Series High Voltage Component Locations




    CHANJE - RYDER AGREEMENT -- Exhibit A-6

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 41 of 79




    Product Portfolio Timing

                                                                  US Market
                                Series   Description   Model     Introduction
                                                       C5700         . -1 ;13
                                 C-         Cab-
                                                       C6700       MY 2018
                                Series     Chassis
                                                       C7700          !p
                                                       V5700
                                                       V6700      MY 2018
                                 V-
                                          Panel Van    V7700        I Pr)
                                Series
                                                       V8700      MY 2017
                                                       V9700        i i3i)
                                                       S5700       TBD
                                                                   .1 131)
                                 s-
                                         Shuttle Van   S7700       TBD
                                Series
                                                       S8700      MY 2018
                                                       S9700        FBD         1
                                                       B6700        1RD
                                 B-
                                          Mini-Bus                 T1_3 1)
                                Series                 B7700
                                                       B8700 ,    MY 2018




    CHANJE - RYDER AGREEMENT -- Exhibit A-7

    90090030 10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 42 of 79




                                                  EXHIBIT B

                                          Parts Distribution Services

    1.      Purchasing uhanie Vehicle Parts. Ryder is required to purchase all of its requirements
    for Proprietary Parts exclusively from Chanje unless otherwise agreed by Chanje. To order
    Chanje Vehicle Parts, Ryder will submit a purchase order in a format or manner mutually agreed
    upon by the Parties (each, a "Purchase Order"), The Purchase Order will be for the convenience
    of the Parties in effecting and documenting orders, and the terms of the Purchase Order will
    neither supplement nor modify this Agreement. Chanje will have ten (10) business days to
    accept or reject the Purchase Order or to make a counter-proposal. If Chanje does not respond
    by the end of the ten (10) day period, then the Purchase Order will be deemed accepted by
    Chanje. Chanje agrees it will use reasonable commercial efforts to meet the delivery date set
    forth in the Purchase Order (the "Delivery Date").

    2.       Pricing of Chanje Vehicle Parts. With respect to Chanje Vehicle Parts ordered by Ryder
    to fulfill Chanje's warranty obligations for a specific Chanje Vehicle, such parts typically will be
    provided to Ryder at no charge. Ryder will be reimbursed for any parts in Ryder's inventory
    utilized to fulfill Chanje's warranty obligations. For any Chanje Vehicle Parts ordered by Ryder
    for any purpose other than the warranty obligations described herein, Chanje will sell or lease (as
    may be applicable to the specific part) the Chanje Vehicle Parts to Ryder at prices to be mutually
    agreed upon by the Parties, but, in no case, at prices higher than those that Chanje charges other
    distributors of the Chanje Vehicle Parts. Ryder will charge Chanje a 10% service fee on the
    value of the list price for each Proprietary Part provided by Chanje to Ryder not to exceed $200
    per Proprietary Part, for warranty repair maintenance to cover distribution costs and inventory
    holding costs. Such fee will be calculated based on parts delivered to Ryder shops from
    centralized distribution centers for warranty repairs, and will be billed to Chanje on a monthly
    basis and will be paid within thirty (30) days of the date of invoice.

    3.      Shipment and Delivery. All sales of Chanje Vehicle Parts under this Agreement shall be
    delivered Free Carrier (FCA) Chanje's designated shipping point. Title to and risk of loss of
    Chanje Vehicle Parts shall be transferred to Ryder by Chanje when the Chanje Vehicle Parts are
    delivered by the carrier to the Ryder designated location.

    4.       Chanje's Warranties.

             4.1.     Each Chanje Vehicle Part shall meet all applicable Chanje published
                      specifications and, at time of delivery, shall be without damage, free of all defects
                      and with all components in working order (a "Conforming Product").

             4.2.     Chanje further warrants that each Chanje Vehicle Part shall be manufactured and
                      furnished in accordance with all Applicable Laws, including Federal Motor
                      Vehicle Safety Standards in effect at the time of manufacture.

             4.3.     Chanje warrants that the Chanje Vehicle Parts will not interfere with any
                      contractual rights or infringe upon any U.S. or foreign patents and/or copyrights


    CHANJE - RYDER AGREEMENT -- Exhibit B-1

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 43 of 79




                     and/or any U.S. federal, state or common law trademark, trade dress, trade name
                     or similar property right.

            4.4.      Chanje further represents and warrants that at the time of delivery, all Chanje
                      Vehicle Parts that are being sold to Ryder shall be free and clear of all
                      encumbrances, liens and debts of any nature whatsoever and, upon delivery
                      thereof, Ryder shall have good and marketable title to each such Chanje Vehicle
                      Part and Chanje agrees to defend such title.

            4.5.      Chanje warrants that physical delivery of each Chanje Vehicle Part (i) shall be
                      rightful and shall not be subject to any import quota, restriction or regulation
                      preventing or forbidding the importation or sale of such Chanje Vehicle Part or
                      any component part thereof, and (ii) shall not be subject to any unpaid duty, tariff
                      or penalty.

            4.6.      Non-Conforming Chanje Vehicle Parts. In the event Ryder concludes that a
                      Chanje Vehicle Part is not a Conforming Product or that Chanje has breached an
                      applicable warranty, Ryder may within ten (10) business days of such
                      determination return such Chanje Vehicle Part (in the manner that may be
                      provided by Chanje for such returns), without penalty, liability or further
                      obligation to Ryder, with a description of the alleged nonconformity or breach of
                      warranty. If Chanje confirms Ryder's determination, Chanje will reimburse or
                      credit Ryder for any shipping costs incurred by Ryder associated with the delivery
                      and return of the Chanje Vehicle Part and, in Chanje's sole discretion, either
                      (i) provide a refund or credit or (ii) replace the Chanje Vehicle Part with an
                      equivalent Conforming Product, within a reasonable amount of time.

    5.     Payment for Chanje Vehicle Parts. Upon acceptance of a Purchase Order and delivery of
    the applicable Chanje Vehicle Parts, Chanje will send Ryder an invoice covering the delivered
    Chanje Vehicle Parts with reference to the applicable Purchase Order(s) and Ryder will pay all
    amounts due under that invoice within thirty (30) days of receipt of the invoice without
    deduction or set-off.

    6.      Promotion of Chanje Vehicle Parts. In its promotion and marketing of Chanje Vehicle
    Parts, Ryder:

             6.1.     May represent itself to the public and prospective customers as an authorized
                      distributor of Chanje Vehicle Parts and, during the Exclusivity Period, may advise
                      such customers that Ryder is the exclusive authorized distributor of such parts;

             6.2.     Will utilize promotional materials provided or approved by Chanje, including
                      brochures and point-of-sale materials, as reasonable;

             6.3.     Will provide periodic reports concerning Ryder's promotion and sales of Chanje
                      Vehicle Parts;



    CHANJE - RYDER AGREEMENT — Exhibit B-2

    90090030.10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 44 of 79




             6.4.     Will provide Chanje technical access to relevant Ryder information concerning
                      Ryder's distribution of Chanje Vehicle Parts and service of Chanje Vehicles, and
                      the Parties will work together to enable such information to be accessed and
                      integrated by Chanje into Chanje's software systems; and

             6.5.     Meet with Chanje not less than annually regarding Ryder's plan for marketing and
                      promotion of Chanje Vehicle Parts and for the delivery and performance of
                      Repair Services.

    7.       Further Obligations of Chanje.

             7.1.     Identification. At Ryder's request, during the Exclusivity Period, Chanje will
                      identify Ryder as the exclusive authorized distributor of Chanje Vehicle Parts in
                      all lists and other documentation in which Chanje identifies such distributors in
                      the Territory.

             7.2.     Information and Materials. Chanje will deliver to Ryder, or assist Ryder in
                      developing, marketing and promotional materials (in hard copy and/or electronic
                      form) as necessary or appropriate to assist in the marketing and promotion of
                      Chanje Vehicle Parts.

             7.3.     Regulatory Approvals. Chanje will acquire and obtain all regulatory approvals
                      and licenses necessary for Chanje to be able to deliver all Chanje Vehicle Parts to
                      Ryder in the Parts Distribution Services Territory for Ryder's use and resale.
                      Ryder will reasonably cooperate with Chanje to the extent necessary to acquire
                      those regulatory approvals and licenses that are necessary for either Party to
                      perform their respective obligations under this Agreement. Notwithstanding the
                      foregoing, Chanje has no obligation to do anything that would establish or give
                      the impression that Ryder is operating pursuant to a franchise relationship with
                      Chanje.

    8.      Prices. Ryder may establish the price of the Chanje Vehicle Parts to its customers or
    Exclusive Accounts in its sole discretion consistent with the terms and purpose of this
    Agreement and may retain the difference between the purchase price (to Ryder) and the sale or
    lease price (to customers). Notwithstanding the foregoing, in order to maintain exclusivity
    regarding sales of Chanje Vehicle Parts to Exclusive Accounts, Chanje may require Ryder to
    reduce or cap its margins on sales of Proprietary Parts to Exclusive Accounts but in no event will
    Ryder be obliged to price Chanje Vehicle Parts at a price that reflects a mark-up of less than 10%
    above Ryder's cost as determined from the Chanje invoice for the Chanje Vehicle Part.




    CHANJE - RYDER AGREEMENT -- Exhibit B-3

    90090030.10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 45 of 79




                                                 EXHIBIT C

                                                Repair Services

    1.      Promotion of Repair Services. In its marketing and promotion of the Repair Services,
            Ryder, during the Exclusivity Period:

             1.1.     May represent itself to the public and prospective customers as an "Authorized
                      Chanje Vehicle Service Center" or equivalent statement;

            1.2.      Will use reasonable efforts to promote the Repair Services through, among other
                      things, systematic contacts with owners, users, and prospective owners and users
                      of the Chanje Vehicles and Chanje Vehicle Parts;

             1.3.     Will use reasonable commercial efforts to provide competent Repair Services
                      consistent with the greater of the standards in the industry or the standard of
                      service Ryder provides for other vehicles, and to promote a high level of customer
                      satisfaction with the Repair Services;

             1.4.     Will utilize promotional materials provided to Ryder by Chanje, including
                      brochures and point-of-sale materials;

             1.5.     Will provide Chanje reasonable access to relevant Ryder information concerning
                      Repair Service as provided in Section 6.4 of Exhibit B and will provide Chanje
                      with reasonable access to facilities where Repair Services are being performed;
                      and

             1.6.     Will meet with Chanje not less than annually regarding Ryder's plan for
                      marketing and promotion of Chanje Vehicle Parts and for the delivery and
                      performance of Repair Services.

    2.       Specific Services.

             2.1.     Comprehensive Repair and Maintenance Services. Ryder will offer and provide
                      comprehensive diagnostic, repair and maintenance services for Chanje Vehicles
                      upon the request of Chanje or an owner, lessor or operator of a Chanje Vehicle
                      ("Owner/User"). All such Services will be performed in accordance with the
                      technical information and relevant documentation developed by Chanje or in
                      cooperation between the Parties.

             2.2.     Warranty Service. For all authorized warranty repairs performed by Ryder on
                      Chanje Vehicles or Chanje Vehicle Parts during the applicable Warranty Period
                      Chanje will reimburse Ryder as set forth in Section 4 below. All other Chanje
                      Vehicle Parts will be sold to Ryder at prices to be mutually agreed upon by the
                      Parties, but, in no case, at prices higher than those that Chanje charges any other
                      buyer or customer. Ryder shall charge its customer (i.e., the Owner/User) its
                      prevailing labor and parts rate for any non-warranty Repair Services. Physical

    CHANJE - RYDER AGREEMENT — Exhibit C-1

    90090030 10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 46 of 79




                      damage repairs shall be charged to the Owner/User at Ryder's prevailing rates at
                      all times (both during and after the Warranty Period expires). As set forth in
                      Section 4 below, in cases where Ryder subcontracts any authorized warranty
                      services, Chanje will reimburse Ryder for such costs with a 10% mark-up.

            2.3.      Rates for Non-Warranty Repair Services. For non-warranty services, Ryder shall
                      charge the Owner/User its prevailing labor and parts rate for such Repair
                      Services.

            2.4.      Recall Campaigns. Ryder will, upon Chanje's request or the request of an
                      Owner/User, perform recall inspections and services on the Chanje Vehicles, in
                      strict accordance with the applicable policies and procedures provided to Ryder
                      by Chanje, including all timetables and deadlines reasonably designated by
                      Chanje. Upon completion of any recall inspection or recall Services, Ryder will
                      record the name, address and contact details of the Owner/User, a description of
                      the work done, the Chanje Vehicle Parts installed or delivered and the date of
                      service or delivery, and all other information reasonably requested by Chanje.
                      Ryder will retain these records for at least four (4) years from the date of service
                      (or as long as may be required by governing law) and will charge Chanje for the
                      parts and labor as provided in Section 4 below. Any recall service or parts
                      provided as requested by Chanje will be treated the same as warranty repairs for
                      purposes of reimbursement. Recall services will be at no charge to any third-
                      party Owner/Lessee of the affected Chanje Vehicles.

            2.5.      Emergency Services. During the Warranty Period, Ryder will offer and provide
                      roadside emergency breakdown services for Chanje Vehicles within reasonably
                      acceptable response intervals, regardless of where, when, or by whom those
                      Chanje Vehicles were purchased. Ryder will ensure that these services are
                      available on a twenty-four (24) hours a day, seven (7) days a week basis. Upon
                      receipt of a request for these services, by an Owner/User or by Chanje, Ryder will
                      begin processing that request and performing the services as soon as is reasonably
                      practicable. While Chanje will not appoint any other emergency breakdown
                      service provider other than Ryder during the Exclusivity Period, it is understood
                      that any Owner/User may secure such emergency services from any source, and is
                      not limited to securing those services from Ryder.

             2.6.     Pre-Delivery Inspections. Prior to delivering any new Chanje Vehicle to a third
                      party, Ryder will, at Chanje's request, carry out receiving and pre-delivery
                      inspections on the vehicle. Chanje will provide Ryder with checklists, or help
                      Ryder develop checklists, to assist Ryder in such inspections but Ryder may add
                      additional steps to such checklists as it deems fit. Ryder will be reimbursed
                      according to the labor charges set forth herein.

             2.7.     Product Modifications. Ryder may make modifications (including bodywork and
                      machinery installation) to a Chanje Vehicle or Chanje Vehicle Part (e.g., upfit), as
                      requested by an Owner/User (and such cost to be paid by Owner/User); provided,

    CHANJE - RYDER AGREEMENT -- Exhibit C-2

    90090030 10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 47 of 79




                      however, that all such modifications must comply with the engineering
                      specifications and guidelines provided to Ryder by Chanje, including all
                      instructions manuals, service bulletins, and chassis drawings for the applicable
                      Chanje Vehicle. Any modifications made by Ryder shall comply with all state
                      and federal vehicle alteration requirements including but not limited to the
                      Federal Motor Vehicle Safety Standards, specifically 49 CFR § 567.7. This
                      service is not an exclusive service for the purposes of the Exclusivity Period.
                      Chanje assumes no liability and makes no warranty with respect to any such
                      Ryder modifications.

             2.8.     Performance Evaluation. Chanje and Ryder will cooperate on a service quality
                      assessment survey that periodically will be conducted by or for Chanje. Such
                      cooperation will include discussing when, how many, to whom, and how the
                      survey will be sent out. On a quarterly basis, Chanje and Ryder will review
                      service results on both Ryder-specific and Chanje-requested data.

    3.       Assistance by Chanje.

             3.1.     Identification. During the Exclusivity Period, at the request of Ryder, Chanje will
                      identify Ryder as the exclusive "Authorized Chanje Service Center" in all
                      customer-facing lists and documentation in which Chanje identifies "Authorized
                      Chanje Service Centers" in the Territory.

             3.2.     Training. As provided in this Agreement, Chanje will provide the information
                      necessary for Ryder to develop and deliver training to both Ryder technicians and
                      Exclusive Account technicians. Such training programs will be mutually
                      agreeable to the Parties.

             3.3.     Technical Information and Tools. Chanje will deliver to Ryder all technical
                      information, diagnostic and other equipment, tools, software, and other materials
                      necessary or appropriate for Ryder to safely perform the Repair Services. To
                      clarify this point:

                      a) Ryder will be expected to have available at its own expense all standard and
                         necessary equipment, tools, software, and other materials necessary and
                         appropriate to be in the business of servicing and maintaining the Chanje
                         Vehicles.

                       b) If there are special equipment, tools, or software that are needed specifically
                          for Chanje Vehicles and can only be provided by Chanje, then during the
                          Exclusivity Period Chanje may provide these to Ryder for its use at no cost
                          but Chanje shall retain title to such loaned equipment, tools, etc.

             3.4.     Warranty and Recall Information. Chanje will deliver to Ryder all information
                      and materials necessary or appropriate for Ryder to perform the warranty and
                      recall services described above.


    CHANJE - RYDER AGREEMENT — Exhibit C-3

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 48 of 79




    4.      Payment.

            4.1.      Warranty Service Pricing. Chanje shall reimburse Ryder for any such warranty or
                      recall repair services as follows:

                      a) Hourly Labor Charge: $100 which may be adjusted annually on January 1, at
                         Ryder's discretion, by providing thirty (30) days' notice to Chanje. These
                         adjustments will be computed based on the percentage change in the Revised
                         Consumer Price Index for Urban Wage Earners and Clerical Workers (1967
                         base period) published by the U.S. Bureau of Labor Statistics (or any
                         successor index designated by Ryder) from the base index.

                      b) Parts (other than parts received from Chanje without charge): Ryder's cost
                         plus 20%. Ryder will charge Chanje a 10% service fee on the value of the list
                         price of each Proprietary Part provided by Chanje to Ryder not to exceed $200
                         per Proprietary Part, for warranty repair maintenance to cover distribution
                         costs and inventory holding costs. Such fee will be calculated when parts are
                         shipped from centralized distribution centers to Ryder shops for warranty
                         repairs and will be billed to Chanje on a monthly basis and will be paid within
                         thirty (30) days of the date of invoice.

                      c) Outside Repairs: Ryder's cost plus 10%.

             4.2.     Standard Repair Times. On a monthly basis during the first (1st) year or one
                      thousand (1,000) vehicles (whichever is longer), and quarterly thereafter, Chanje
                      and Ryder agree to meet to determine Standard Repair Times ("SRT") on all
                      known repairs. Ryder will bring forth data to support the effort, and to understand
                      the likely time savings to be achieved via further familiarity, and will work with
                      Chanje to create an SRT and rate for that work so that type of repair or service
                      can be removed from the Hourly Labor Charge and be billed instead as an event.

             4.3.     Continuous Improvement. Ryder will measure and track vehicle delivery, vehicle
                      uptime, customer satisfaction and repair times for standard tasks performed
                      during the Term. Repair times will be communicated to Chanje as part of the
                      standard reporting package. Quarterly, Ryder and Chanje will meet and review
                      data related to vehicle delivery times, vehicle uptime, customer satisfaction and
                      repair times for standard tasks to discuss ways to improve efficiencies, to develop
                      continuous improvement initiatives and to determine a set of SRTs for common
                      tasks and task strings for warrantable and non-warrantable repairs.

             4.4.     Charges for All Repairs Will Be Billed After the Repair Is Performed. Chanje
                      shall pay Ryder for all charges properly due from Chanje under this Exhibit C
                      within thirty (30) days of the date of Ryder's invoice without deduction or set-off.




    CHANJE - RYDER AGREEMENT -- Exhibit C-4

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 49 of 79




                                         EXHIBIT D

                                      Exclusive Accounts



                                NONE LISTED AT TIME OF EXECUTION.




    CHANJE - RYDER AGREEMENT -- Exhibit D-1

    90090030 10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 50 of 79




                                                 EXHIBIT E

                        RYDER'S ACQUISITION OF NEW CHANJE VEHICLES

    1.       Acquiring Chanje Vehicles.

             1.1      In order to acquire Chanje Vehicles from Chanje for the rental or leasing
                      transactions that Ryder is authorized to engage in under this Agreement, Ryder
                      will submit a purchase order in a format mutually agreed upon by the Parties
                      (each, a "Purchase Order"). Chanje will have ten (10) business days to accept the
                      Purchase Order or make changes. If Chanje does not respond by the end of the
                      ten (10) day period, then the Purchase Order will be deemed accepted by Chanje.
                      Chanje agrees it will use commercially reasonable efforts to meet the delivery
                      date set forth in the Purchase Order (the "Delivery Date").

             1.2      Ryder will have the right to cancel any order for any Chanje Vehicle so long as a
                      cancellation notice is received in writing by Chanje not less than sixty (60) days
                      prior to the commencement of the manufacturing of that vehicle. Such date for
                      the commencement of manufacturing will be communicated to Ryder in writing
                      upon acceptance of the Purchase Order.

    2.       Pricing of Chanje Vehicles. Chanje will sell the Chanje Vehicles to or through Ryder at
             prices and terms to be mutually agreed upon by the Parties, but, in no case, at prices
             higher than those that Chanje charges its other distributors of Chanje Vehicles.

    3.       Shipment and Delivery. All Chanje Vehicles purchased or leased under this Agreement
             shall be delivered Free Carrier (FCA) Chanje's shipping point. Title to (as may be
             applicable) and risk of loss of Chanje Vehicles shall be transferred to Ryder by Chanje
             when the Chanje Vehicles are delivered by the carrier to the Ryder designated locations.

    4.       Chanje's Warranties.

             4.1      Each Chanje Vehicle shall meet all product specifications (color, equipment,
                      configuration, etc.) contained in the applicable Purchase Order and shall be
                      delivered to Ryder without damage, free of all defects and with all components in
                      working order.

             4.2      Chanje further warrants that each Chanje Vehicle shall be manufactured and
                      furnished in accordance with all Applicable Laws, including Federal Motor
                      Vehicle Safety Standards in effect at the time of manufacture.

             4.3      Chanje warrants that the Chanje Vehicle will not interfere with any contractual
                      rights or infringe upon any patents and/or copyrights and/or any federal, state or
                      common law trademark, trade dress, trade name or similar property right.

             4.4      Chanje further represents and warrants that at the time of delivery, all Chanje
                      Vehicles sold to Ryder shall be free and clear of all encumbrances, liens and debts

    CHANJE - RYDER AGREEMENT -- Exhibit El

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 51 of 79




                      of any nature whatsoever and, upon delivery thereof, Ryder shall have good and
                      marketable title to each such Chanje Vehicle and Chanje agrees to defend such
                      title forever.

            4.5       Chanje warrants that physical delivery of each Chanje Vehicle (i) shall be rightful
                      and shall not be subject to any import quota, restriction or regulation preventing
                      or forbidding the importation or sale of such Chanje Vehicle or any component
                      part thereof, and (ii) shall not be subject to any unpaid duty, tariff or penalty.

            4.6       Non-Conforming chanie Vehicle. In the event a new Chanje Vehicle is
                      determined to be a Defective Vehicle (as defined below), and Ryder notifies
                      Chanje in writing that the Vehicle is a Defective Vehicle within one (1) year of
                      Ryder's purchase, then Ryder shall be entitled to return such Chanje Vehicle,
                      without penalty, liability or further obligation, and at Chanje's sole option, after
                      taking into account Ryder's and the customer's preference, Chanje will either:
                      (i) pay Ryder the fair market value of an equivalent non-defective Chanje
                      Vehicle; or (ii) at Chanje's sole cost and expense, exchange such Defective
                      Vehicle for an equivalent Chanje Vehicle of the same type that meets the
                      standards in Section 4.1 of this Exhibit E within a reasonable amount of time. A
                      "Defective Vehicle" means a Chanje Vehicle in which the same defect that
                      substantially impairs the value of the vehicle and has not been repaired after five
                      (5) attempts, including consultation with Chanje on the final two (2) attempts, or a
                      vehicle that is out of service for thirty (30) or more consecutive days for repairs of
                      material defects within the one (1) year following purchase.

    5.       Payment for Chanje Vehicles. Upon acceptance of a Purchase Order and delivery of the
             applicable Chanje Vehicle, Chanje will send Ryder an invoice covering the delivered
             Chanje Vehicle with reference to the applicable Purchase Order(s) and Ryder will pay all
             amounts due under that invoice within thirty (30) calendar days of receipt of the invoice
             without deduction or set-off.

    6.       Information and Materials. Chanje will deliver to Ryder, or assist Ryder in developing,
             marketing and promotional materials (in hard copy and/or electronic form) to assist in the
             marketing and promotion of Chanje Vehicles.

    7.       Pricing. Ryder may establish the rental and lease terms for the Chanje Vehicles it offers
             to its third-party customers in its sole discretion and may retain any margin between the
             price it pays Chanje for the Chanje Vehicles and the economic return it receives from the
             rental or lease of those vehicles.

    8.       Title to Environmental Attributes. As between the Parties, all Environmental Attributes
             (defined below) relating to the manufacture of the Chanje Vehicles including, but not
             limited to, HVIP, LCFS and eRIN credits, shall remain the property of Chanje. To the
             extent ownership and operation of the Chanje Vehicles remain with a lease company
             owned and operated by Chanje, or jointly with Ryder, such Environmental Attributes
             related to the use or operation of the Chanje Vehicles shall remain with Chanje unless


    CHANJE - RYDER AGREEMENT -- Exhibit E-2

    90090030 10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 52 of 79




             otherwise specified in writing. Ryder shall not have any right, title or interest in or to any
             such Environmental Attributes. "Environmental Attributes" means any and all credits,
             benefits, emissions reductions, offsets and allowances, howsoever entitled, that have tax
             benefits, credits or monetizeable benefits attributable to the manufacture, ownership or
             operation of Chanje Vehicles. These Environmental Attributes include economic or
             monetizeable credits in connection with the manufacturing process associated with
             (a) avoided emissions of pollutants to the air, soil or water such as sulfur oxides (SOx),
             nitrogen oxides (NOx), carbon monoxide (CO) and other pollutants; and (b) any avoided
             emissions of carbon dioxide (CO2), methane (CH4) nitrous oxide, hydrofluorocarbons,
             perfluorocarbons, sulfur hexafluoride and other greenhouse gases (GHGs) that have been
             determined by the United Nations Intergovernmental Panel on Climate Change, or
             otherwise by law, to contribute to the actual or potential threat of altering the Earth's
             climate by trapping heat in the atmosphere.

             Environmental Attributes shall not include, and Ryder shall be entitled to, any non-
             monetizeable benefits. These may include the reporting rights to avoided emissions,
             including, but not limited to, Green Tag Reporting Rights as well as any other
             reputational benefits. Environmental Attributes shall not include and Ryder shall be
             entitled to any nonmonetizeable financial, reporting or reputational incentives in the form
             of credits, reductions, or allowances associated with or any products or software included
             in such Chanje Vehicles, or any services related to such Chanje Vehicles. In cases where
             a monetizeable credit or benefit not herein described can be claimed by either Party, the
             Parties will jointly determine which Party will claim such credit and how such credit or
             benefit will be applied to the cost of the Chanje Vehicle or any other products or services
             in connection with such Chanje Vehicles. In the event that Chanje sells or leases vehicles
             to other parties and the purchasing party desires, and is capable of, monetizing
             Environmental Attributes, then Chanje shall negotiate in good faith to include the value
             of the monetizeable Environmental Attributes in the purchase price. In no event will
             Ryder, as purchaser of Chanje Vehicles, be treated less favorably than any other third
             party customer with respect to monetizeable Environmental Attributes.

    9.       EVSE. Chanje, at its sole cost, shall install, maintain, pay for and manage the electric
             vehicle charging apparatus at Ryder and customer locations where vehicles are located.
             Notwithstanding anything to the contrary in this Agreement, Chanje shall not be
             responsible for any charges associated with upgrading or installing the site infrastructure
             or utility connectivity infrastructure that may be required to enable the charging of
             Chanje Vehicles. Ryder or the customer will be solely responsible for any infrastructure
             installation or upgrades other than as set forth above.

             Facility Energy Management:

             Baseline Demand Charges: Chanje intends to utilize the capabilities of its vehicle
             charging apparatus to select economically preferable times for vehicle charging, when
             and where available, and manage the monthly Demand Charge for the sites where Chanje
             Vehicles are being charged. Prior to the installation of any electric vehicle charging
             apparatus, Chanje shall compute the Baseline Demand Charges incurred by the customer

    CHANJE - RYDER AGREEMENT -- Exhibit E-3

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 53 of 79




            or Ryder at each of its Electric Vehicle charging facilities for each month during the prior
            calendar year "Baseline Demand Charge." The "Demand Charge" is the electricity
            charge based on the highest demand, during any fifteen (15) to thirty (30) minute interval
            that is measured by the electric utility during a billing period.

            Monthly Grid Service Revenues: Each month, Chanje shall calculate the difference
            between the current Demand Charges assessed by the electric utility for each charging
            facility using the vehicle charging apparatus during the previous month and the Baseline
            Demand Charges for that charging facility prior to the installation of the vehicle charging
            apparatus. The sum of the calculations for each facility shall constitute each month's
            "Grid Service Revenues" and shall be subject to a sharing agreement to be negotiated by
            the Parties and reviewed annually. At no time will the Grid Services Revenues exceed
            the actual Chanje Vehicle energy consumption for each given month.

            As additional grid services are developed and become commercialized and Vehicle to
            Grid ("V2G") interconnection and interoperability becomes commercially feasible, then
            Chanje shall, in its sole discretion, commercialize, monitor and monetize the V2G
            services.




    CHANJE - RYDER AGREEMENT -- Exhibit E-4

    90090030 10 0059994.00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 54 of 79




                                              EXHIBIT F

                                 STANDARD WARRANTY (Tentative)


                  STANDARD WARRANTY                                    Chanje
    Bumper to Bumper                              36 MO / 60k miles
                                    Standard Warranty Exclusions
    Loose Fasteners / Components                  3 MO / 3k miles
    Adjustments (Alignment Excluded)              3 MO / 3k miles
    Light Bulbs                                   12 MO / 15k miles
    Bright Metal Finishes                         12 MO / Unlimited
    Paint and Finish                              12 MO / Unlimited
    Battery (12VDC System)                        6 MO / 6k miles
                                           DRIVE TRAIN
    Engine
    Transmission / Gearbox
                                 CHANJE EXTENDED SERVICE COVERAGE
    HV Battery                                    60 MO / Unlimited
    HV Charger                                    60 MO / Unlimited
    Traction Motors                               60 MO / Unlimited
   1-Traction Motor Controller                    60 MO / Unlimited
    Other HV Components (???)                     ???
                                        TOWING COVERAGES
    Standard Towing Coverage                     I 36 MO / Unlimited




    CHANJE - RYDER AGREEMENT -- Exhibit F-1

    90090030 10 0059994-00001
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 55 of 79




                      EXHIBIT B
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 56 of 79




                                                                                                                  Date 6/26/2017




              Chanje Energy, Inc.                                                         TO     Scott Perry
              1025 Rollins Road                                                                  Ryder Truck Rental,
              Burlingame, CA 94010                                                               Inc.
              Bryan,hansel@chanje.us                                                             11690 NW 105 Street
                                                                                                 Miami, FL 33178




                                    Sh pi:trg            ShrpprtiA                               Payment
                                    Method
                                                                             Dellvery Dale                           DM! Date
                                                         Te.1:T15                                 E.'fns
                                                        FOB                                      35%deposit,
                                                                             TBD
                                                        Ryder                                    Net 30—


             city                      Desc7fotion                      Unit Price                                    Price
                                       16,500 GVWR, Panel
             125         V8070                                           $145,000.00             545,000              $100,000.00
                                       Van
                                       Each of the vehicles
                                       will qualify
                                       for California HVIP or
                                       New York,
                                       Chicago ZV1P funds,
                                       Specific to
                                       HVIP the minimum
                                       funding per
                                       Vehicle that will be
                                       distributed to
                                       Ryder will be
                                       $50,000.00 and targeted
                                       credit amount of
                                       $55,000.m

                                       The Deposit of $351000
                                       is due with PO.



                                                 Minimum HVIP Reimbursement"                                           $55,000.00
                                                                                               Net Price               $45,000.00
                                                                           Total Price Due to Chanje                  $100,000.00
                                                                                                     Total       $12,500,000.00


     • Minimum HVIP Reimbursement is for iilustralion purposes only. Depending on the placement of vehicle the figures may vary For
     example, if the vehicle is placed in a ZVIP market, the reimbursement number could decrease or if placed In a disadvantaged market,
     would receive an additional incentive of S10,000 per vehicle. Final Ryder Net Price will depend on final vehicle placement.
     • By the time the final payment Is due net 30 from delivery for vehicles listed in this Purchase Order. all vehicles will qualify for HVIP or
     ZVIP funds and be recorded as such by respective state authorit€es ortheir designees, where applicable, For California placed veh€cles, the   re
     vehicles will be listed as HVIP eligible by the California Air Resources Board (CARB) or Its designated agent, Calstert In addition. the
                                                                                                                                                   (
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 57 of 79


     specific VIN numbers willhave been submitted and accepted by CaFated for HMI:, funds before the final payment due date. If the vehicles
     arenot blades HVIP eligible end Ca!start has not accepted the VINnumbers fordelivered vehicles by the final payment due date, only the
     NetPrice winbe payable to Chanje. Should Ryder be required to pay only Nat Price due to the foregoing condition, the HVIP
     reimbursement amount listed in thisPurchase OrderMIbe retainedby CM* when paid by CARS or Ciliated. Upon delivery, Ryder and
     Cherie will calculate final amounts due based upon HVIP Reimbursement received by Cita* and Ryder WI pay all funds due once
     liViP Reimbursement Is deducted within 30 days.
      — Ryder shall receive a minimum credit of 350,000 and targeted credit amount of $55,000 per vehicle towards the purchase of each vehicle
    sknultaneously with the delivery of such vehicle for a total minimum credit amount of 36,250.000 and targeted total credit amount of 36,875,000.




    IN WITNESS WHEREOF, and Intending to be legally bound, the Parties each by its authorized officer or
    representative    ecuted         eement.

    Ryder                                                                           Energy, Inc.


    AuthorizedSignature                                                    ALJthorizedSl 4otore

    Scott Perry                                                            Bryan Hansel
    Printed Name                                                           Printed Name

    Chief Tec.hnoloav & Procurement Officcr                                CEO
    Title                                                                  Title
                                                                               (40/ 2 1.1 /i7
                                                                           Diste
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 58 of 79



                                                         Terms and Conditions
     1. The terms and condom of the Vetdde Sides and Parts Distribution
     Agreement dated htesch 17.2017 by aid between Ryder Truck Rental.
     Inc and Chap Energy. Inc. the 'Agreement') shall govern the purchase
     of vehides pursued to the attached PO. In cue or di:at/mild between
     the terms of the kin:tenant and terms herein. the teens herein Mal
     govern. in all Oar cases, die terms of the Agreement shall govern
     2. Orders:0 viersmay be placed withCherie Energy. trio. CMania') ex*.
     3. Nicest Chaqa reserves the right to change prices without notice: however.
     prices In effect at the time of ceder acceptance will prevail. Witten quotaticna
     are valid for thbly (30) days union othenMea noted. Ail applicable lams and
     shipping cheeps will be sided to each invoice and shall be payable by
     Cuskrnar.
     4. Terms Unless Ohm*. Wed. thirty percent (35%) of invoke total la due
     and payable upon receipt. She balance is due upon delivery
     5.1flepection                and
        ACCElptaitCe
     5.1 Product Changes and Substitutions: Mania racemesthe right (*touch+,
     changes In products without voice, and without any oblgadce to Incorporate
     those changes tri arry products previcusty delivered to Custcrner arid (b) to slip
     lo Customer the most ascent product regale's of catalog description. If
     applicable.
     6. Change Orders; Cancellition; Returns; ReparlEschange
     5.1 Change Orders: Customer may by %igen notice to Chan e, request
     changes b 0's purchase cordate (which terns elan not supersede the tems
     °Waffled herein). It In Its sole and absolute cescrelicn. Chen* sandhi tuxh
      request. Customer agrees to pay Chartieta change order fan as well as any
     additional coats Incurred by Chanje and am:dated with the changer in Ste
      ptuchase ceder.
      6.2 CanceflatIorc Amer may cancel its order only with written consent of
      Clurifa and only upon payment of C.henje's cancelladon fees end alt
     outerandIng ifM)}1215. If VISES WI canceled before being ccinpleted.
      Customer is labia In Charlie for the catbird peke of al products can dated
      price to such terrrdrialon, ChaNta's most ad material cc work In ingress, as
      shown on Ctiacia's bodes, plus a reasonable profit thereon. but in no event
      mare then the cowed prim




                                                                                          SP
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 59 of 79




                      EXHIBIT C
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 60 of 79




                                    PROMISSORY NOTE AND GUARANTY

     FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein, Chanje Energy, Inc.,
     a Delaware corporation (the "Borrower"), hereby unconditionally promises to pay to the order of Ryder
     Truck Rental, Inc., a Florida corporation, or its assigns (the "Noteholder") the principal amount of
     $770,000 (the "Loan") as provided in this Promissory Note and Guaranty (the "Note"). Furthermore,
     FDG Electric Vehicles Limited, a limited liability company incorporated in Bermuda (the "Guarantor"
     and together with the Borrower and the Noteholder, the "Parties") has agreed to guarantee the obligations
     of Borrower hereunder, on the terms and conditions specified herein.

         1.     Definitions. Capitalized terms used herein shall have the meanings set forth in this Section 1.

                        "Borrower" has the meaning set forth in the introductory paragraph.

                        "Event of Default" has the meaning set forth in Section 6.

                         "Governmental Authority" means the government of any nation or any political
         subdivision thereof, whether at the national, state, territorial, provincial, municipal, or any other level,
         and any agency, authority, instrumentality, regulatory body, court, central bank, or other entity
         exercising executive, legislative, judicial, taxing, regulatory, or administrative powers or functions of,
         or pertaining to, government.

                        "Guaranteed Obligations" has the meaning set forth in Section 5.

                      "Guarantor" means FDG Electric Vehicles Limited, a limited liability company
         incorporated in Bermuda.

                         "Law" as to any Person, means the certificate of incorporation and by-laws or other
         organizational or governing documents of such Person, and any law (including common law), statute,
         ordinance, treaty, rule, regulation, order, decree, judgment, writ, injunction, settlement agreement,
         requirement or determination of an arbitrator or a court or other Governmental Authority, in each
         case applicable to or binding upon such Person or any of its property or to which such Person or any
         of its property is subject.

                        "Loan" has the meaning set forth in the introductory paragraph.

                      "Maturity Date" means the earlier of (a) May 1, 2020 and (b) the date on which all
         amounts under this Note shall become due and payable pursuant to Section 7.

                        "Note" has the meaning set forth in the introductory paragraph.

                        "Noteholder" has the meaning set forth in the introductory paragraph.

                         "Order" as to any Person, means any order, decree, judgment, writ, injunction,
         settlement agreement, requirement, or determination of an arbitrator or a court or other
         Governmental Authority, in each case, applicable to or binding on such Person or any of its
         properties or to which such Person or any of its properties is subject.

                       "Parties" has the meaning set forth in the introductory paragraph.
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 61 of 79




                       "Person" means any individual, corporation, limited liability company, trust, joint
          venture, association, company, limited or general partnership, unincorporated organization,
          Governmental Authority, or other entity.

          2.    Payment Dates; Optional Prepayments; Interest.

                2.1    Payment Dates. The Loan shall be payable as follows: (a) a lum sum payment of
          $200,000 on March 6, 2020; alum sum payment of $100,000 on April 1, 2020; and a lump sum
          payment of $470,000 on May 1, 2020; provided that all amounts outstanding under this Note shall be
          due and payable by the Maturity Date.

               2.2     Optional Prepayments. The Borrower may prepay the Loan in whole or in part at any
         time or from time to time without penalty or premium by paying the principal amount. No prepaid
         amount may be reborrowed.

                2.3     Interest. The Loan shall be non-interest bearing.

          3.     Payment Mechanics. All payments of principal shall be made no later than 12:00 PM EST on
     the date on which such payment is due by wire transfer of immediately available funds to the Noteholder's
     account at a bank specified by the Noteholder in writing to the Borrower from time to time.

         4.    Representations and Warranties. The Borrower hereby represents and warrants to the
     Noteholder on the date hereof as follows:

               4.1     Power and Authority. The Borrower has the power and authority, and the legal right,
         to execute and deliver this Note and to perform its obligations hereunder.

               4.2      Authorization; Execution and Delivery. The execution and delivery of this Note by the
         Borrower and the performance of its obligations hereunder have been duly authorized by all
         necessary corporate action in accordance with all applicable Laws. The Borrower has duly executed
         and delivered this Note.

               4.3     No Violations. The execution and delivery of this Note and the consummation by the
         Borrower of the transactions contemplated hereby do not and will not (a) violate any provision of the
         Borrower's organizational documents; (b) violate any Law or Order applicable to the Borrower or by
         which any of its properties or assets may be bound; or (c) constitute a default under any material
         agreement or contract by which the Borrower may be bound.

         5.    Guaranty.

                5.1     Guarantor hereby irrevocably guarantees to the Noteholder the full and punctual
         payment when due (whether at stated maturity, by acceleration or otherwise) of all of the obligations
         of the Borrower under this Note (all such obligations of the Borrower being referred to herein as the
         "Guaranteed Obligations"). This guaranty is an absolute, unconditional and continuing guaranty of
         the full and punctual payment of all of the Guaranteed Obligations and not of their collectability only
         and is in no way conditioned upon any requirement that the Noteholder first attempt to collect any of
         the Guaranteed Obligations from the Borrower or any other Person or resort to other means of
         obtaining payment. Should an Event of Default occur, the Obligations of Guarantor hereunder with
         respect to such Guaranteed Obligations in default shall, upon demand by the Noteholder, become
         immediately due and payable to the Noteholder, without demand or notice of any nature, all of which
         are expressly waived by Guarantor. Payments by Guarantor hereunder may be required by the
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 62 of 79




          Noteholder on any number of occasions. All payments by Guarantor hereunder shall be made to the
          Noteholder, in the manner specified therefor in Section 3 hereof, for the account of the Noteholder.

                 5.2     Until the final payment in full in cash of all of the Guaranteed Obligations: Guarantor
          shall not exercise and hereby waives any rights against the Borrower arising as a result of payment
          by Guarantor hereunder, by way of subrogation, reimbursement, restitution, contribution or
          otherwise, and will not prove any claim in competition with the Noteholder in respect of any
          payment hereunder in any bankruptcy, insolvency or reorganization case or proceedings of any
          nature; and Guarantor will not claim any setoff, recoupment or counterclaim against the Borrower in
          respect of any liability of the Borrower. The payment of any amounts due with respect to any
          indebtedness of the Borrower for money borrowed or credit received now or hereafter owed to
          Guarantor is hereby subordinated to the prior final payment in full in cash of all of the Guaranteed
          Obligations; provided that, so long as no Event of Default has occurred and is continuing, the
          Borrower may pay, and Guarantor may receive, such payment. Guarantor agrees that, after the
          occurrence of any Event of Default, Guarantor will not demand, sue for or otherwise attempt to
          collect any such indebtedness of the Borrower to Guarantor until all of the Guaranteed Obligations
          shall have been irrevocably paid in full in cash. If, notwithstanding the foregoing sentence,
          Guarantor shall collect, enforce or receive any amounts in respect of such indebtedness while any
          Guaranteed Obligations are still outstanding, such amounts shall be collected, enforced and received
          by Guarantor as trustee for the Noteholder and be paid over to the Noteholder on account of the
          Guaranteed Obligations without affecting in any manner the liability of Guarantor under the other
          provisions hereof.

         6.    Events of Default. The occurrence and continuance of any of the following shall constitute an
     Event of Default hereunder:

                6.1     Failure to Pay. The Borrower fails to pay any principal amount of the Loan when due.

                 6.2     Breach of Representations and Warranties. Any representation or warranty made or
          deemed made by the Borrower to the Noteholder herein is incorrect in any material respect on the
          date as of which such representation or warranty was made or deemed made.

                 6.3     Breach of Covenants. The Borrower fails to observe or perform any covenant,
          obligation, condition, or agreement contained in this Note.

                6.4     Bankruptcy.

                         (a)      the Borrower commences any case, proceeding, or other action (i) under any
                existing or future Law relating to bankruptcy, insolvency, reorganization, or other relief of
                debtors, seeking to have an order for relief entered with respect to it, or seeking to adjudicate it
                as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
                liquidation, dissolution, composition, or other relief with respect to it or its debts or (ii)
                seeking appointment of a receiver, trustee, custodian, conservator, or other similar official for
                it or for all or any substantial part of its assets, or the Borrower makes a general assignment
                for the benefit of its creditors; or

                         (b)      the Borrower is generally not, or shall be unable to, or admits in writing its
                inability to, pay its debts as they become due.

          7.   Remedies. Upon the occurrence of any Event of Default and at any time thereafter during the
     continuance of such Event of Default, the Noteholder may, at its option, by written notice to the Borrower
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 63 of 79




     (a) declare the entire principal amount of this Note immediately due and payable; and (b) exercise any or
     all of its rights, powers or remedies under applicable Law.

         8.     Miscellaneous.

                8.1     Notices.

                        (a)      All notices, requests, or other communications required or permitted to be
                delivered hereunder shall be delivered in writing, in each case to the address specified below
                or to such other address as such Party may from time to time specify in writing in compliance
                with this provision:

                                 (i)     If to the Borrower:

                                         Chanj e Energy, Inc.
                                         12824 Cerise Avenue
                                         Hawthorne, CA 90250
                                         Attn: Legal Department
                                         Telephone: 913-940-8353
                                         Email: bryan.hansel@chanjeus.com

                                 (ii)    If to the Noteholder:

                                         Ryder Truck Rental, Inc.
                                         Attn: Legal Department
                                         11690 NW 105th Street
                                         Miami, FL 33178
                                         Telephone: 305.500.4946
                                         Email: alena_brenner@ryder.com

                                 (iii)   If to the Guarantor:

                                         FDG Electric Vehicles Limited
                                         Attn: Jaime Che
                                         China Resources Building
                                         26 Harbour Road
                                         Wanchai, Hong Kong
                                         Telephone: 852-3104-2803
                                         Email: jche@fdgev.com

                       (b)     Notices if (i) mailed by certified or registered mail or sent by hand or
               overnight courier service shall be deemed to have been given when received; and (ii) sent by
               email shall be deemed received on the date delivered.

                8.2     Expenses. The Borrower shall reimburse the Noteholder on demand for all reasonable
         out-of-pocket costs, expenses, and fees (including reasonable expenses and fees of its counsel)
         incurred by the Noteholder in connection with the enforcement of the Noteholder's rights hereunder.
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 64 of 79




                8.3     Governing Law. This Note and any claim, controversy, dispute, or cause of action
         (whether in contract or tort or otherwise) based upon, arising out of, or relating to this Note, and the
         transactions contemplated hereby shall be governed by the laws of the State of Florida.

               8.4      Submission to Jurisdiction.

                        (a)      The Borrower hereby irrevocably and unconditionally (i) agrees that any legal
               action, suit, or proceeding arising out of or relating to this Note may be brought in the courts
               of the State of Florida and (ii) submits to the exclusive jurisdiction of any such court in any
               such action, suit, or proceeding. Final judgment against the Borrower in any action, suit, or
               proceeding shall be conclusive and may be enforced in any other jurisdiction by suit on the
               judgment.

                        (b)    Nothing in this Section 8.4 shall affect the right of the Noteholder to (i)
               commence legal proceedings or otherwise sue the Borrower in any other court having
               jurisdiction over the Borrower or (ii) serve process upon the Borrower in any manner
               authorized by the laws of any such jurisdiction.

             8.5  Waiver of Jury Trial. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO
        THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
        TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
        RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY,
        WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY.

               8.6    Counterparts; Effectiveness. This Note and any amendments, waivers, consents, or
        supplements hereto may be executed in counterparts, each of which shall constitute an original, but
        all taken together shall constitute a single contract. Delivery of an executed counterpart of a
        signature page to this Note in electronic (i.e., "pdf" or "tin format shall be effective as delivery of a
        manually executed counterpart of this Note.

                8.7     Successors and Assigns. This Note may be assigned or transferred by the Noteholder
        to any Person. Neither the Borrower nor the Guarantor may not assign or transfer this Note or any of
        its rights hereunder without the prior written consent of the Noteholder. This Note shall inure to the
        benefit of, and be binding upon, the Parties and their permitted assigns.

              8.8      Waiver of Notice. The Borrower hereby waives demand for payment, presentment for
        payment, protest, notice of payment, notice of dishonor, notice of nonpayment, notice of acceleration
        of maturity, and diligence in taking any action to collect sums owing hereunder.

              8.9      Amendments and Waivers. No term of this Note may be waived, modified, or
        amended except by an instrument in writing signed by all Parties hereto. Any waiver of the terms
        hereof shall be effective only in the specific instance and for the specific purpose given.

              8.10     No Waiver; Cumulative Remedies. No failure to exercise, and no delay in exercising
        on the part of the Noteholder, of any right, remedy, power, or privilege hereunder shall operate as a
        waiver thereof; nor shall any single or partial exercise of any right, remedy, power, or privilege
        hereunder preclude any other or further exercise thereof or the exercise of any other right, remedy,
        power, or privilege. The rights, remedies, powers, and privileges herein provided are cumulative and
        not exclusive of any rights, remedies, powers, and privileges provided by law.
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 65 of 79




                8.11    Severability. If any term or provision of this Note is invalid, illegal, or unenforceable
         in any jurisdiction, such invalidity, illegality, or unenforceability shall not affect any other term or
         provision of this Note or invalidate or render unenforceable such term or provision in any other
         jurisdiction.

                                         [SIGNATURE PAGE FOLLOWS]
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 66 of 79




     IN WITNESS WHEREOF, the Borrower and Guarantor have executed this Note as of Feb. 28 , 2019.


                                                     CHANGE ENERGY, IN
                                                    By:
                                                    Name:
                                                    Title: Bryan Hansel
                                                           CEO




                                                    FDG ELECTR              V      ►       S LIMITED
                                                    By:
                                                    Name:       A 'f'`          CI-1
                                                    Title: --E x       7(              ()k et—c f*
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 67 of 79




                      EXHIBIT D
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 68 of 79




                                             PROMISSORY NOTE

    FOR VALUE RECEIVED, and subject to the terns and conditions set forth herein, Chanje Energy, Inc.,
    a Delaware corporation (the "Borrower"), hereby unconditionally promises to pay to the order of Ryder
    Truck Rental, Inc., a Florida corporation, or its assigns (the "Noteholder") the principal amount of
    $3,500,000 (the "Loan") as provided in this Promissory Note (the "Note"). The Borrower and the
    Noteholder shall be collectively referred to herein as the "Parties".

        1.     Definitions. Capitalized terms used herein shall have the meanings set forth in this Section 1.

                       "Borrower" has the meaning set forth in the introductory paragraph.

                        "Debt" of the Borrower, means all (a) indebtedness for borrowed money; (b)
        obligations for the deferred purchase price of property or services, except trade payables arising in
        the ordinary course of business; (c) obligations evidenced by notes, bonds, debentures, or other
        similar instruments; (d) obligations as lessee under capital leases; (e) obligations under acceptance
        facilities and letters of credit; and (f) indebtedness set out in clauses (a) through (e) of any Person
        other than Borrower secured by any lien on any asset of the Borrower, whether or not such
        indebtedness has been assumed by the Borrower.

                       "Event of Default" has the meaning set forth in Section 5.

                        "Governmental Authority" means the government of any nation or any political
        subdivision thereof, whether at the national, state, territorial, provincial, municipal, or any other
        level, and any agency, authority, instrumentality, regulatory body, court, central bank, or other entity
        exercising executive, legislative, judicial, taxing, regulatory, or administrative powers or functions
        of, or pertaining to, government.

                        "Law" as to any Person, means the certificate of incorporation and by-laws or other
        organizational or governing documents of such Person, and any law (including common law),
        statute, ordinance, treaty, rule, regulation, order, decree, judgment, writ, injunction, settlement
        agreement, requirement or determination of an arbitrator or a court or other Governmental Authority,
        in each case applicable to or binding upon such Person or any of its property or to which such Person
        or any of its property is subject.

                       "Lien" means any mortgage, pledge, hypothecation, encumbrance, lien (statutory or
        other), charge, or other security interest.

                      "Loan" has the meaning set forth in the introductory paragraph.

                      "Note" has the meaning set forth in the introductory paragraph.

                      "Noteholder" has the meaning set forth in the introductory paragraph.

                       "Order" as to any Person, means any order, decree, judgment, writ, injunction,
       settlement agreement, requirement, or determination of an arbitrator or a court or other
       Governmental Authority, in each case, applicable to or binding on such Person or any of its
       properties or to which such Person or any of its properties is subject.

                      "Parties" has the meaning set forth in the introductory paragraph.
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 69 of 79




                      "Person" means any individual, corporation, limited liability company, trust, joint
         venture, association, company, limited or general partnership, unincorporated organization,
         Governmental Authority, or other entity.

                       "Side Letter" has the meaning set forth in Section 2.

         2.    Payment; Deduction of Principal Balance; Interest.

                2.1     Payment. The full amount of the Loan shall become immediately due and payable
         upon the Noteholder demanding payment thereof in accordance with the tern's and conditions of that
         certain Letter Agreement, dated November 13, 2019 ("Side Letter"), by and between the Borrower
         and the Noteholder.

               2.2      Deduction of Principal Balance. The Parties hereby acknowledge and agree that
         pursuant to the terms of the Side Letter, upon Noteholder's demand for payment as set forth in
         Section 2.1 hereof, the principal amount of the Loan payable by Borrower shall be reduced by any
         amounts previously paid by Borrower to Noteholder under the Side Letter in the form of Vehicle
         Credits (as defined in the Side Letter).

               2.3     Interest. The Loan shall be non-interest bearing.

         3.     Payment Mechanics. Payment of the principal shall be made no later than 12:00 PM EST on
    the date on which such payment is due by wire transfer of immediately available funds to the Noteholder's
    account at a bank specified by the Noteholder in writing to the Borrower from time to time.

        4.    Representations and Warranties. The Borrower hereby represents and warrants to the
    Noteholder on the date hereof as follows:

              4.1      Power and Authority. The Borrower has the power and authority, and the legal right,
        to execute and deliver this Note and to perform its obligations hereunder.

              4.2      Authorization; Execution and Delivery. The execution and delivery of this Note by the
        Borrower and the performance of its obligations hereunder have been duly authorized by all
        necessary corporate action in accordance with all applicable Laws. The Borrower has duly executed
        and delivered this Note.

              4.3     No Violations. The execution and delivery of this Note and the consummation by the
        Borrower of the transactions contemplated hereby do not and will not (a) violate any provision of the
        Borrower's organizational documents; (b) violate any Law or Order applicable to the Borrower or by
        which any of its properties or assets may be bound; or (c) constitute a default under any material
        agreement or contract by which the Borrower may be bound.

        5.    Events of Default. The occurrence and continuance of any of the following shall constitute an
    Event of Default hereunder:

               5.1     Breach of Representations and Warranties. Any representation or warranty made or
        deemed made by the Borrower to the Noteholder herein is incorrect in any material respect on the
        date as of which such representation or warranty was made or deemed made.

               5.2     Breach of Covenants. The Borrower fails to observe or perform any covenant,
        obligation, condition, or agreement contained in this Note.
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 70 of 79




               5.3      Bankruptcy.

                        (a)      the Borrower commences any case, proceeding, or other action (i) under any
               existing or future Law relating to bankruptcy, insolvency, reorganization, or other relief of
               debtors, seeking to have an order for relief entered with respect to it, or seeking to adjudicate it
               as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
               liquidation, dissolution, composition, or other relief with respect to it or its debts or (ii)
               seeking appointment of a receiver, trustee, custodian, conservator, or other similar official for
               it or for all or any substantial part of its assets, or the Borrower makes a general assignment
               for the benefit of its creditors; or

                        (b)      the Borrower is generally not, or shall be unable to, or admits in writing its
               inability to, pay its debts as they become due.

          6.      Remedies. Upon the occurrence of any Event of Default and at any time thereafter during the
    continuance of such Event of Default, the Noteholder may, at its option, by written notice to the Borrower
    (a) declare the entire principal amount of this Note immediately due and payable; and (b) exercise any or
    all of its rights, powers or remedies under applicable Law.

        7.     Miscellaneous.

               7.1     Notices.

                        (a)     All notices, requests, or other communications required or permitted to be
               delivered hereunder shall be delivered in writing, in each case to the address specified below
               or to such other address as such Party may from time to time specify in writing in compliance
               with this provision:

                                (i)     If to the Borrower:

                                        Chanje Energy, Inc.
                                        12824 Cerise Avenue
                                        Hawthorne, CA 90250
                                        Attn: Legal Department
                                        Telephone: 913-940-8353
                                        Email: bryan.hansel@chanje.com


                                (ii)    If to the Noteholder:

                                       Ryder Truck Rental, Inc.
                                       Attn: Legal Department
                                       11690 NW 105th Street
                                       Miami, FL 33178
                                       Telephone: 305.500.4946
                                       Email: alenabrenner@ryder.com



                      (b)     Notices if (i) mailed by certified or registered mail or sent by hand or
              overnight courier service shall be deemed to have been given when received; and (ii) sent by
              email shall be deemed received on the date delivered.
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 71 of 79




               7.2    Expenses. The Borrower shall reimburse the Noteholder on demand for all reasonable
        out-of-pocket costs, expenses, and fees (including reasonable expenses and fees of its counsel)
        incurred by the Noteholder in connection with the transactions contemplated hereby including and
        the enforcement of the Noteholder's rights hereunder.

               7.3     Governing Law. This Note and any claim, controversy, dispute, or cause of action
        (whether in contract or tort or otherwise) based upon, arising out of, or relating to this Note, and the
        transactions contemplated hereby shall be governed by the laws of the State of Florida.

              7.4      Submission to Jurisdiction.

                       (a)      The Borrower hereby irrevocably and unconditionally (i) agrees that any legal
              action, suit, or proceeding arising out of or relating to this Note may be brought in the courts
              of the State of Florida and (ii) submits to the exclusive jurisdiction of any such court in any
              such action, suit, or proceeding. Final judgment against the Borrower in any action, suit, or
              proceeding shall be conclusive and may be enforced in any other jurisdiction by suit on the
              judgment.

                       (b)    Nothing in this Section 7.4 shall affect the right of the Noteholder to (i)
              commence legal proceedings or otherwise sue the Borrower in any other court having
              jurisdiction over the Borrower or (ii) serve process upon the Borrower in any manner
              authorized by the laws of any such jurisdiction.

            7.5  Waiver of Jury Trial. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO
       THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
       TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
       RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY,
       WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY.

              7.6    Counterparts; Effectiveness. This Note and any amendments, waivers, consents, or
       supplements hereto may be executed in counterparts, each of which shall constitute an original, but
       all taken together shall constitute a single contract. Delivery of an executed counterpart of a
       signature page to this Note in electronic (i.e., "pdf' or "tif') format shall be effective as delivery of a
       manually executed counterpart of this Note.

             7.7      Successors and Assigns. This Note may be assigned or transferred by the Noteholder
       to any Person. The Borrower may not assign or transfer this Note or any of its rights hereunder
       without the prior written consent of the Noteholder. This Note shall inure to the benefit of, and be
       binding upon, the Parties and their permitted assigns.

             7.8      Waiver of Notice. The Borrower hereby waives demand for payment, presentment for
       payment, protest, notice of payment, notice of dishonor, notice of nonpayment, notice of acceleration
       of maturity, and diligence in taking any action to collect sums owing hereunder.

             7.9      Amendments and Waivers. No tem' of this Note may be waived, modified, or
       amended except by an instrument in writing signed by all Parties hereto. Any waiver of the terms
       hereof shall be effective only in the specific instance and for the specific purpose given.

             7.10     No Waiver; Cumulative Remedies. No failure to exercise, and no delay in exercising
       on the part of the Noteholder, of any right, remedy, power, or privilege hereunder shall operate as a
       waiver thereof; nor shall any single or partial exercise of any right, remedy, power, or privilege
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 72 of 79




        hereunder preclude any other or further exercise thereof or the exercise of any other right, remedy,
        power, or privilege. The rights, remedies, powers, and privileges herein provided are cumulative and
        not exclusive of any rights, remedies, powers, and privileges provided by law.

               7.11    Severability. If any term or provision of this Note is invalid, illegal, or unenforceable
        in any jurisdiction, such invalidity, illegality, or unenforceability shall not affect any other term or
        provision of this Note or invalidate or render unenforceable such tem! or provision in any other
        jurisdiction.

                                        [SIGNATURE PAGE FOLLOWS]
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 73 of 79




    IN WITNESS WHEREOF, the Borrower has executed this Note as of November 13, 2019.



                                                   By.
                                                          Scott Griffi
                                                   Tit : General Counsel
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 74 of 79




                      EXHIBIT E
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 75 of 79


                                                                                  November 13, 2019

    Chanje Energy, Inc.
    12824 Cerise Avenue
    Hawthorne, CA 90250
    Attention: Legal Department
    Email: bryan.hansel@chanje.com

    Ladies and Gentlemen:

            Reference is made to the (i) Vehicle Service and Parts Distribution Agreement, dated
    March 17, 2017 (the "Agreement"), by and between Ryder Truck Rental, Inc. ("RTR") and
    Chanje Energy, Inc. ("Chanje"); (ii) Purchase Order, dated June 26, 2017 (the "Ryder PO"), by
    and between RTR and Chanje pursuant to which RTR agreed to purchase a total of 125 vehicles
    from Chanje of which 25 have been delivered as of the date hereof; (iii) Purchase Order, dated
    November 13, 2019 (the "FedEx PO") by and between Ryder Vehicle Purchasing, LLC ("RVP"
    and together with RTR, "Ryder") and Chanje, pursuant to which RVP agreed to purchase 900
    vehicles from Chanje; and (iv) that certain Promissory Note, issued by RTR to Chanje on
    November 13, 2019 (the "Promissory Note" and together with the Agreement, the FedEx PO and
    the Ryder PO, the "Transaction Documents"), for the principal amount of $3.5M. RVP, RTR,
    and Chanje shall be collectively referred to herein as the Parties.

            In consideration of the premises and the mutual covenants and agreements set forth in this
    letter agreement (this "Letter Agreement") and for other good and valuable consideration, the
    receipt and sufficiency of which is hereby acknowledged, the Parties hereby agree as follows:

           1.      Notwithstanding anything to the contrary contained in the Transaction Documents,
   the Parties hereby acknowledge and agree to terminate the Ryder PO as of the date hereof with
   respect to the 100 vehicles that have not been delivered. In connection with the teimination, the
   Parties agree that Ryder is entitled to a full refund of the $3,500,000 paid to Chanje thereunder
   (the "Paid Amount"). The Parties agree that such refund shall be made in the form of a credit of
   $5,000 deducted from the purchase price applicable to each vehicle required to be delivered by
   Chanje under the FedEx PO (each, a "Vehicle Credit"), until such time as the aggregate Vehicle
   Credits total the Paid Amount. The Parties hereby agree that each Vehicle Credit shall also be
   applied to offset the principal amount owed by Chanje under the Promissory Note. The Parties
   hereby further agree that Chanje may prepay the Paid Amount in whole or in part at any time or
   from time to time without penalty or premium.

          2.     In the event that Chanje fails to deliver at least 700 vehicles under the FedEx PO
   by December 1, 2020, then Ryder shall be entitled to declare the balance of the principal amount
   under the Promissory Note (less any Vehicle Credits) as immediately due and payable. For the
   avoidance of doubt, the balance of the principal amount shall equal the outstanding portion of the
   Paid Amount that has not yet been refunded by Chanje to Ryder as of such date.

          3.      In the event that Chanje fails to deliver any vehicles under the FedEx PO by August
   30, 2020, then Ryder shall declare the entire principal amount of the Promissory Note immediately
   due and payable.

           4.       The provisions of Section 16 (Miscellaneous) of the Agreement are incorporated
   herein and shall apply to this Letter Agreement, mutatis mutandis.
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 76 of 79


            5.      This Letter Agreement, when accepted by each of the Parties, will amend the
    Transaction Documents and evidence the agreement of the Parties with respect to the matters
    contained herein. Except as amended or modified in this Letter Agreement, all other terms and
    provisions of the Transaction Documents shall not be affected by this Letter Agreement and shall
    continue in full force and effect.



                             [SIGNATURES ON FOLLOWING PAGES]
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 77 of 79


    Very truly yours,

    Ryder Vehicle Purchasing LLC
    Ryder Truck Rental, LLC


    By:
    Name:
    Title:


    Accepted and agreed effective as of November 13, 2019:


    Chanje Energy, Inc.



    By.
    Name: Scott Gri
    Title: General Counsel
Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 78 of 79




                       EXHIBIT F
  Case 1:21-cv-21044-JLK Document 13-2 Entered on FLSD Docket 07/02/2021 Page 79 of 79


Cata, Gladys E.

From:                             do_not_reply@psc.uscourts.gov
Sent:                             Wednesday, March 17, 2021 7:00 PM
To:                               Cata, Gladys E.
Subject:                          Pay.gov Payment Confirmation: FLORIDA SOUTHERN DISTRICT COURT


External Email: This email was sent from outside of your organization.

Your payment has been successfully processed and the details are below. If you have any questions or you wish to
cancel this payment, please contact: Financial Section at 305-523-5050.

 Account Number: 4067281
 Court: FLORIDA SOUTHERN DISTRICT COURT
 Amount: $402.00
 Tracking Id: AFLSDC-14532498
 Approval Code: 021084
 Card Number: ************1055
 Date/Time: 03/17/2021 07:00:26 ET


NOTE: This is an automated message. Please do not reply




                                                            1
